Exhibit 10.H

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

$1,200,000,000

 

THIRD AMENDED AND RESTATED 364-DAY

REVOLVING CREDIT FACILITY AGREEMENT

 

Dated as of March 23, 2004

 

among

 

WEYERHAEUSER COMPANY, and

 

WEYERHAEUSER REAL ESTATE COMPANY, as Borrowers,

 

THE LENDERS AND INITIAL FRONTING BANK NAMED HEREIN,

 

JPMORGAN CHASE BANK, as Administrative Agent,

 

MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent,

 

and

 

THE BANK OF TOKYO-MITSUBISHI, LTD., and

 

DEUTSCHE BANK SECURITIES INC.,

 

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

Section 1.01

  Defined Terms    2

Section 1.02

  Terms Generally    15

Section 1.03

  Accounting Terms; GAAP    15

 

ARTICLE II

 

THE CREDITS

 

Section 2.01

  Commitments    15

Section 2.02

  Loans    16

Section 2.03

  Conversion and Continuation of Loans    18

Section 2.04

  Fees    19

Section 2.05

  Repayment of Loans; Evidence of Debt    21

Section 2.06

  Interest on Loans    22

Section 2.07

  Default Interest    23

Section 2.08

  Alternate Rate of Interest    23

Section 2.09

  Termination and Reduction of Commitments    24

Section 2.10

  Prepayment    24

Section 2.11

  Reserve Requirements; Change in Circumstances    25

Section 2.12

  Change in Legality    27

Section 2.13

  Indemnity    28

Section 2.14

  Pro Rata Treatment    29

Section 2.15

  Sharing of Setoffs    29

Section 2.16

  Payments    29

Section 2.17

  Taxes    30

Section 2.18

  Mitigation Obligations; Replacement of Lenders    33

Section 2.19

  Term Loan Conversion    34

Section 2.20

  Letters of Credit    34

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01

  Organization; Powers    38

Section 3.02

  Authorization    38

Section 3.03

  Enforceability    39

Section 3.04

  Consents and Approvals    39

Section 3.05

  Financial Statements    39

Section 3.06

  No Material Adverse Change    40

Section 3.07

  Title to Properties; Possession Under Leases    40

 

i



--------------------------------------------------------------------------------

Section 3.08

  Subsidiaries    40

Section 3.09

  Litigation; Compliance with Laws    40

Section 3.10

  Agreements    40

Section 3.11

  Federal Reserve Regulations    41

Section 3.12

  Investment Company Act; Public Utility Holding Company Act    41

Section 3.13

  Tax Returns    41

Section 3.14

  No Material Misstatements    41

Section 3.15

  Compliance with ERISA    41

Section 3.16

  Environmental Matters    42

Section 3.17

  Maintenance of Insurance    42

 

ARTICLE IV

 

CONDITIONS OF LENDING AND

ISSUANCE OF LETTERS OF CREDIT

 

Section 4.01

  All Borrowings and Issuances    42

Section 4.02

  Closing Date    43

Section 4.03

  Term Loan Conversion Conditions    44

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Section 5.01

  Existence; Businesses and Properties    45

Section 5.02

  Insurance    45

Section 5.03

  Obligations and Taxes    46

Section 5.04

  Financial Statements, Reports, etc    46

Section 5.05

  Litigation and Other Notices    47

Section 5.06

  ERISA    48

Section 5.07

  Maintaining Records; Access to Properties and Inspections    49

Section 5.08

  Use of Proceeds    49

Section 5.09

  Environmental Matters    49

Section 5.10

  OCBM Agreement    51

Section 5.11

  Further Assurances    51

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Section 6.01

  Covenants of Weyerhaeuser    51

Section 6.02

  Covenants with respect to WRECO    54

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.01

  Events of Default    57

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

 

Section 8.01

  The Administrative Agent    59

Section 8.02

  Other Agents    62

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01

  Notices    62

Section 9.02

  Survival of Agreement    63

Section 9.03

  Binding Effect    63

Section 9.04

  Successors and Assigns    63

Section 9.05

  Expenses; Indemnity    66

Section 9.06

  Right of Setoff    67

Section 9.07

  Applicable Law    67

Section 9.08

  Waivers; Amendment    67

Section 9.09

  Interest Rate Limitation    68

Section 9.10

  Entire Agreement    68

Section 9.11

  WAIVER OF JURY TRIAL    68

Section 9.12

  Severability    69

Section 9.13

  Counterparts    69

Section 9.14

  Headings    69

Section 9.15

  Jurisdiction; Consent to Service of Process    69

Section 9.16

  Domicile of Loans    70

Section 9.17

  Restricted and Unrestricted Subsidiaries    70

Section 9.18

  USA PATRIOT Act    71

 

EXHIBITS

 

Exhibit A

   Form of Revolving Borrowing Request

Exhibit B

   Form of Administrative Questionnaire

Exhibit C

   Form of Assignment and Acceptance

Exhibit D-1

   Form of Certification of Financial Statements for Weyerhaeuser

Exhibit D-2

   Form of Certification of Financial Statements for WRECO

Exhibit D-3

   Form of Compliance Certificate for Weyerhaeuser

Exhibit D-4

   Form of Compliance Certificate for WRECO

Exhibit E

   Form of Subordinated Debt

Exhibit F

   Form of Promissory Note

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.01 Commitments

Schedule 3.08 Subsidiaries of Weyerhaeuser and WRECO

Schedule 9.01 Notices

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED 364-DAY REVOLVING CREDIT FACILITY AGREEMENT dated as
of March 23, 2004 among WEYERHAEUSER COMPANY, a Washington corporation
(“Weyerhaeuser”), WEYERHAEUSER REAL ESTATE COMPANY, a Washington corporation
(“WRECO,” together with Weyerhaeuser, the “Borrowers” and each, individually, a
“Borrower”), the lenders listed in Schedule 2.01 (together with each assignee
that becomes a party hereto pursuant to Section 9.04, a “Lender,” and
collectively, the “Lenders”), JPMORGAN CHASE BANK, a New York banking
corporation, as initial fronting bank (in such capacity, the “Initial Fronting
Bank”), JPMORGAN CHASE BANK, as administrative agent for the Lenders (in such
capacity, and its successors in such capacity, the “Administrative Agent”),
MORGAN STANLEY SENIOR FUNDING, INC., as syndication agent (in such capacity, the
“Syndication Agent”), and THE BANK OF TOKYO-MITSUBISHI, LTD. and DEUTSCHE BANK
SECURITIES INC., as co-documentation agents (each, individually, a
“Co-Documentation Agent,” and collectively, the “Co-Documentation Agents”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have entered into that certain Second Amended and
Restated 364-Day Revolving Credit Facility Agreement, dated as of March 25, 2003
(the “Existing 364-Day Revolving Credit Agreement”) with JPMorgan Chase Bank, as
administrative agent, Morgan Stanley Senior Funding, Inc., as syndication agent,
The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Bank Securities Inc. as
co-documentation agents, and the lenders party thereto from time to time.

 

WHEREAS, the Borrowers have requested that the Lenders amend and restate the
Existing 364-Day Revolving Credit Agreement (a) to refinance the Existing
364-Day Revolving Credit Agreement, (b) to pay costs and expenses related to
such re-financing, (c) to provide the Borrowers and their Subsidiaries with
financing for general corporate purposes and to back-stop commercial paper
issuances, (d) to make $600,000,000 of the Commitments of the Lenders available
for the issuance of Letters of Credit and (e) to provide for the issuance of
Letters of Credit for the account of Weyerhaeuser which are to be utilized for
general corporate purposes.

 

WHEREAS, the Lenders have indicated their willingness to amend and restate the
Existing 364-Day Revolving Credit Agreement on the terms and conditions of this
Agreement.

 

WHEREAS, Weyerhaeuser Real Estate Company, a Washington corporation and a wholly
owned subsidiary of Weyerhaeuser, will derive a substantial benefit from the
credit extended to Weyerhaeuser.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing 364-Day Revolving Credit Agreement as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

 

“Adjusted Net Worth” shall mean, as of the date of any computation thereof, the
aggregate amount of capital stock (less treasury stock), surplus and retained
earnings of WRECO and its Restricted Subsidiaries, after deducting (i) goodwill,
patents, trade names, trademarks, unamortized debt discount and expense,
deferred assets (other than prepaid taxes and insurance), experimental or
organizational expense, any reappraisal, revaluation or write-up assets, and
such other assets as are properly classified as “intangible assets” of WRECO and
its Restricted Subsidiaries in accordance with GAAP, (ii) all minority interests
in the capital stock and surplus of the Restricted Subsidiaries of WRECO, (iii)
all Investments in Unrestricted Subsidiaries of WRECO, and (iv) all Investments
of WRECO and its Restricted Subsidiaries in any joint venture, partnership or
similar entity (not including any Investments in any Restricted Subsidiary of
WRECO) entered into for the purpose of acquiring, developing, constructing,
owning, operating, selling or leasing any Real Estate Assets.

 

“Administrative Agent Fees” shall have the meaning given such term in Section
2.04(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Aggregate Credit Exposure” shall mean the aggregate amounts of the Lenders’
Credit Exposures.

 

“Agreement” shall mean this Third Amended and Restated 364-Day Revolving Credit
Facility Agreement, together with all amendments, supplements and modifications
hereof.

 

“Applicable Margin” shall have the meaning given such term in Section 2.06(d).

 

“Applicable Percentage” of any Lender at any time shall mean the percentage of
the Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Applicable Percentage
shall be determined on the basis of the Commitments most recently in effect, but
giving effect to assignments pursuant to Section 9.04.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, which
acceptance shall be governed by the terms of Section 9.04, substantially in the
form of Exhibit C.

 

2



--------------------------------------------------------------------------------

“Base Rate” shall mean, for any day, a rate per annum equal to the higher of (i)
the Prime Rate and (ii) 1/2 of 1% plus the Federal Funds Rate, each as in effect
from time to time. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Rate, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms thereof, the Base Rate shall be determined without
regard to clause (ii) of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

 

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

 

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” and “Borrowers” shall have the respective meanings given such terms
in the introductory paragraph hereto.

 

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Base” shall mean, as of the date of any computation thereof, the sum of
(i) Adjusted Net Worth plus (ii) the amount of WRECO/Weyerhaeuser Subordinated
Debt then outstanding not to exceed Adjusted Net Worth.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

A “Change in Control” shall be deemed to have occurred with respect to (a)
Weyerhaeuser if, (i) any person or group (within the meaning of Rule 13d-5 of
the SEC as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Weyerhaeuser; (ii) a majority of the seats (other than vacant seats) on the
board of directors of Weyerhaeuser shall at any time have been occupied by
persons

 

3



--------------------------------------------------------------------------------

who were neither (A) nominated by the management of Weyerhaeuser in accordance
with its charter and by-laws, nor (B) appointed by directors so nominated; or
(iii) any person or group shall otherwise directly or indirectly Control
Weyerhaeuser, and (b) WRECO if Weyerhaeuser shall fail to own directly or
indirectly, beneficially or of record, shares representing at least 79% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of WRECO.

 

“Closing Date” shall mean the first date on which the conditions precedent set
forth in Section 4.02 shall have been satisfied.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable, as such Lender’s Commitment may be permanently reduced, increased or
terminated from time to time pursuant to Section 2.09, Section 2.18, Article VII
or Section 9.04. Each Lender’s unused Commitment shall automatically and
permanently terminate on the Revolver Termination Date, and, if the Term Loan
Conversion is elected, each Lender’s remaining Commitment shall automatically
and permanently terminate on the Termination Date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities or by contract, and “Controlling” and
“Controlled” shall have meanings correlative thereto.

 

“Credit Exposure” shall mean, with respect to each Lender, at any time, the
aggregate principal amount at such time of all outstanding Loans of such Lender
to the Borrowers, plus such Lender’s L/C Exposure at such time.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Dollars,” “dollars” or “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean any subsidiary organized under the laws of any
State of the United States of America, substantially all the assets of which are
located, and substantially all the business of which is conducted, in the United
States of America.

 

“Environmental Claims” shall mean any and all administrative, regulatory, or
judicial actions, suits, demand letters, claims, liens, notices of noncompliance
or violation, investigations, or proceedings relating in any way to any
Environmental Law (hereinafter referred to as “claims”) or any permit issued
under any such Environmental Law, including without limitation (a) any and all
claims by Governmental Authorities for enforcement, cleanup,

 

4



--------------------------------------------------------------------------------

removal, response, remedial, or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation, or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety, or the environment.

 

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, codes, rules (including rules of common
law), judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions now or hereafter in
effect relating to the environment, health, safety, Hazardous Materials
(including, without limitation, the manufacture, processing, distribution, use,
treatment, storage, Release, and transportation thereof) or to industrial
hygiene or the environmental conditions on, under or about real property,
including, without limitation, soil, groundwater, and indoor and outdoor ambient
air conditions.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Weyerhaeuser or WRECO, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of Article
II.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for the purpose of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Borrowing for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Event of Default” shall have the meaning given such term in Article VII.

 

5



--------------------------------------------------------------------------------

“Excluded Sales” shall mean (a) the sale by Weyerhaeuser or any of its
Subsidiaries in the ordinary course of its business of inventory and
timberlands, (b) sales of accounts, receivables or other payment intangibles as
part of a securitization transaction and (c) sales to Weyerhaeuser or any of its
subsidiaries.

 

“Existing 364-Day Revolving Credit Agreement” shall have the meaning given such
term in the preliminary statements hereto.

 

“Facility Fees” shall have the meaning given such term in Section 2.04(a).

 

“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for the day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fees” shall mean the Facility Fees, the Fronting Fee, the L/C Participation Fee
and the Administrative Agent Fees.

 

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

 

“Five-Year Revolving Credit Facility Agreement” shall mean the Amended and
Restated Competitive Advance and Revolving Credit Facility Agreement dated as of
March 26, 2002, entered into by and among Weyerhaeuser, the lenders party
thereto from time to time, the Syndication Agent, the Administrative Agent and
the Co-Documentation Agents, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Fronting Bank” shall mean the Initial Fronting Bank and any other Lender
designated by Weyerhaeuser to the extent such Lender has expressly agreed to
perform all of the obligations that, by the terms of this Agreement, are
required to be performed as a Fronting Bank, as such consent by such Lender may
be evidenced from time to time by documentation reasonably acceptable to
Weyerhaeuser, such Lender and the Administrative Agent.

 

“Fronting Fee” shall have the meaning given such term in Section 2.04(c).

 

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

6



--------------------------------------------------------------------------------

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, however, that the term Guarantee shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
flammable substances, explosives, radioactive materials, hazardous wastes,
substances or contaminants, toxic wastes, substances or contaminants, or any
other wastes, substances, contaminants or pollutants prohibited, limited or
regulated by any Governmental Authority; (b) asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, transformers or other
equipment that contains dielectric fluid containing levels of polychlorinated
biphenyls or radon gas; (c) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (d) any other chemical, material, or substance, exposure to which is
prohibited, limited, or regulated by any Governmental Authority.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations of such person, and
(i) all obligations of such person as an account party in respect of letters of
credit, letters of guaranty and bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner.

 

“Initial Fronting Bank” shall have the meaning given such term in the
introductory paragraph hereto.

 

7



--------------------------------------------------------------------------------

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the date of conversion of a
Borrowing of a different Type to a Eurodollar Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing or
conversion thereof, as the case may be, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of Eurodollar
Loans, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;
provided further that no Interest Period for any Loan shall extend beyond the
Termination Date. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

 

“Investments” shall mean all investments in any Person, computed in accordance
with GAAP, made by stock purchase, capital contribution, loan, advance,
extension of credit, or creation or assumption of any other contingent liability
or Guarantee in respect of any obligation of such Person, or otherwise;
provided, however, that in computing any investment in any Person (i) all
expenditures for such investment shall be taken into account at the actual
amounts thereof in the case of expenditures of cash and at the fair value
thereof (as determined in good faith by the Board of Directors of WRECO) or
depreciated cost thereof (in accordance with GAAP), whichever is greater, in the
case of expenditures of property, (ii) there shall not be included any Real
Estate Assets, or any account or note receivable from such other Person arising
from transactions in the ordinary course of business, and (iii) a Guarantee or
other contingent liability of any kind in respect of any Indebtedness or other
obligation of such Person shall be deemed an Investment equal to the amount of
such Indebtedness or obligation.

 

“L/C Disbursement” shall mean a payment or disbursement made by any Fronting
Bank pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time (assuming compliance at
such time with all conditions to drawing) plus (b) the aggregate principal
amount of all L/C Disbursements that have not yet been converted to Loans in
accordance with Section 2.02(f) or reimbursed by Weyerhaeuser at such time. The
L/C Exposure of any Lender at any time shall mean its Applicable Percentage of
the aggregate L/C Exposure at such time.

 

“L/C Participation Fee” shall have the meaning given such term in Section
2.04(c).

 

“Lead Arrangers” shall mean, collectively, J.P. Morgan Securities Inc., and
Morgan Stanley Senior Funding, Inc.

 

“Lender” and “Lenders” shall have the respective meanings given such terms in
the introductory paragraph hereto.

 

8



--------------------------------------------------------------------------------

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.20.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Loan” shall mean a Revolving Loan made by a Lender to a Borrower pursuant to
Section 2.01 and a Term Loan made by a Lender to a Borrower pursuant to Section
2.19. Each Loan shall be a Eurodollar Loan or a Base Rate Loan.

 

“Loan Documents” shall mean this Agreement, the OCBM Agreement, any Letter of
Credit and any application therefor and any notes issued in accordance with
Section 2.05.

 

“Mandatory Convertible Debt Securities” with respect to Weyerhaeuser, shall mean
all obligations of Weyerhaeuser evidenced by bonds, notes, debentures, or other
similar instruments, which by their terms convert mandatorily into equity
interests of Weyerhaeuser no later than three years from the date of issuance of
such bonds, notes, debentures, or other similar instruments; provided that at no
time shall the aggregate outstanding principal amount of such obligations
included in the definition of “Mandatory Convertible Debt Securities,” prior to
their conversion, exceed $1,500,000,000.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, financial condition, operations or properties of Weyerhaeuser and its
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of Weyerhaeuser or any of its Subsidiaries to perform its obligations under any
Loan Documents to which it is or will be a party, or (c) a materially adverse
effect on the rights and remedies available to the Administrative Agent and the
Lenders under the Loan Documents.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, and its successors and
assigns, and if such corporation shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized rating agency designated by Weyerhaeuser and the
Required Lenders.

 

9



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer or
other disposition of any asset by any Person, the aggregate amount of cash
received from time to time (whether as initial consideration or through payment
or disposition of deferred consideration) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication) (a) the costs associated with such transaction (including
reasonable and customary brokerage fees and commissions, legal fees and other
similar fees and commissions), (b) the amount of taxes payable in connection
with or as a result of such transaction, (c) the amount of any Indebtedness
secured by a Lien on such asset that, by the terms of the agreement or
instrument governing such Indebtedness, is required to be repaid upon
disposition and (d) reserves for purchase price adjustments and retained fixed
liabilities that are payable by such Person in cash to the extent required under
GAAP in connection with such sale, lease, transfer or disposition (it being
understood that immediately upon expiration of the retention period for such
reserves, amounts held as reserves must be paid as a mandatory prepayment
pursuant to Section 2.10(b)), in each case to the extent, but only to the
extent, that the amounts so deducted are, (in the cases of (a) and (c) above, at
the time of receipt of such cash), actually paid to a Person that is not an
Affiliate of such Person or Weyerhaeuser or any of its Subsidiaries or any
Affiliate of Weyerhaeuser or any of its Subsidiaries and are properly
attributable to such transaction or to the asset that is the subject thereof;
provided, however, that Net Cash Proceeds shall not include, (i) with respect to
any sale, lease, transfer or other disposition of any asset by any Person, any
cash receipts received from the sale of worn, damaged, or obsolete equipment,
(ii) any cash receipts received from proceeds of insurance, condemnation awards
(or payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments in respect of loss or damage to the assets are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the assets in respect of which such proceeds were received, so
long as such application is made within 180 days after the occurrence of such
damage or loss and (iii) any rental payments received in connection with the
lease of an asset in the ordinary course of business. In addition, no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Cash Proceeds except for the portion (if any) of such proceeds in
excess of $25,000,000.

 

“OCBM Agreement” shall mean the Ownership and Capital Base Maintenance
Agreement, dated as of March 23, 2004, and entered into by Weyerhaeuser.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, joint stock company, trust, unincorporated organization, association,
company, partnership or government, or any agency or political subdivision
thereof.

 

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA covered by Title IV of ERISA, which is maintained or
contributed to by (or to which there is an obligation to contribute of), or at
any time during the five calendar years preceding the date of this Agreement was
maintained or contributed to by (or to which there was an obligation to
contribute of), Weyerhaeuser or an ERISA Affiliate.

 

10



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.

 

“Rating” shall mean, as of any date, the rating by Moody’s and S&P in effect on
such date, of the Senior Unsecured Long-Term Debt of Weyerhaeuser.

 

“Real Estate Assets” shall mean all assets of WRECO and its Restricted
Subsidiaries (determined, unless the context otherwise requires, on a
consolidated basis for WRECO and its Restricted Subsidiaries) of the types
described below, acquired and held for the purpose of, and arising out of, the
development and/or sale or rental thereof in the ordinary course of business:
(i) improved and unimproved land, buildings and other structures and
improvements and fixtures located thereon, and (ii) contracts, mortgages, notes
receivables and other choses in action.

 

“Reduction Amount” shall have the meaning given such term in Section 2.09(c).

 

“Register” shall have the meaning given such term in Section 9.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reinvestment Proceeds” shall have the meaning given such term in Section
2.10(b).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean disposing, discharging, injecting, spilling, leaking,
dumping, emitting, escaping, emptying, seeping, placing, and the like, into or
upon any land or water or air, or otherwise entering into the environment.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30-day notice requirement has not been
waived by statute, regulation or otherwise.

 

11



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate Credit
Exposure and unused Commitments at such time; provided that if either Borrower
elects the Term Loan Conversion, then on or after the Revolver Termination Date,
“Required Lenders” shall mean those Lenders having Term Loans and L/C Exposures
representing more than 50% of the aggregate principal amount of all Term Loans
and all L/C Exposures outstanding at such time.

 

“Restricted Subsidiary” shall mean, (i) with respect to Weyerhaeuser, each
Subsidiary that has not been designated as an Unrestricted Subsidiary on
Schedule 3.08 Part I and thereafter not designated by a Financial Officer of
Weyerhaeuser as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 9.17 and (ii) with respect to WRECO, each Subsidiary that has not been
designated as an Unrestricted Subsidiary on Schedule 3.08 Part II or thereafter
designated by a Financial Officer of WRECO as an Unrestricted Subsidiary after
the Closing Date pursuant to Section 9.17. On the Closing Date, the Company and
its subsidiaries shall be deemed Restricted Subsidiaries unless a Financial
Officer of Weyerhaeuser shall have designated any of such entities as an
Unrestricted Subsidiary after the Closing Date.

 

“Revolver Termination Date” shall mean March 22, 2005.

 

“Revolving Borrowing” shall mean a Borrowing consisting of Revolving Loans.

 

“Revolving Borrowing Request” shall mean a request made pursuant to Section
2.02(e) in the form of Exhibit A.

 

“Revolving Loan” shall mean a Loan made by the Lenders to a Borrower pursuant to
Section 2.01.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., a corporation organized and existing under the laws
of the State of New York, and its successors and assigns, and if such
corporation shall for any reason no longer perform the functions of a securities
rating agency, “S&P” shall be deemed to refer to any other nationally recognized
rating agency designated by Weyerhaeuser and the Required Lenders.

 

“SEC” shall mean the Securities and Exchange Commission or any successor.

 

“Senior Bank Financing” shall mean the credit facilities contemplated by (a)
this Agreement, and (b) the Five-Year Revolving Credit Facility Agreement.

 

“Senior Debt” shall mean all Indebtedness of any Person (other than WRECO) which
is not expressed to be subordinate and junior in right of payment to any other
Indebtedness of such Person, and, with respect to WRECO, shall mean all
Indebtedness of WRECO other than Subordinated Debt.

 

“Senior Unsecured Long-Term Debt” shall mean the unsecured bonds, debentures,
notes or other Indebtedness of Weyerhaeuser, designated on its financial
statements as senior long-term indebtedness. In the event more than one issue of
Senior Unsecured Long-

 

12



--------------------------------------------------------------------------------

Term Debt shall be outstanding at any relevant time and different credit ratings
shall have been issued by S&P or Moody’s for such issues, Senior Unsecured
Long-Term Debt shall be deemed to refer to the lowest rated issue.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one, and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent is subject with respect to the Eurodollar Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

 

“Subordinated Debt” shall mean and include (i) Subordinated Promissory Notes of
WRECO, in substantially the form annexed as Exhibit E hereto, and (ii) any other
Indebtedness of WRECO now or hereafter created, issued or assumed which at all
times is evidenced by a written instrument or instruments containing or having
applicable thereto subordination provisions substantially the same as those in
said Exhibit E hereto, providing for the subordination of such Indebtedness to
such other Indebtedness of WRECO as shall be specified or characterized in such
subordination provisions.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power to elect a majority
of the board of directors or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, controlled or held, or
(b) which is, at the time any determination is made, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” shall mean any subsidiary of Weyerhaeuser or WRECO, provided that
there shall be excluded from this definition (i) Nelson Forests Joint Venture, a
joint venture formed under the laws of New Zealand, (ii) Wapawekka Lumber Ltd.,
a limited partnership formed under the laws of Saskatchewan, and (iii) Monterra
Lumber Mills Limited, a limited partnership formed under the laws of Ontario,
for so long as such business entities shall not be Controlled by Weyerhaeuser or
any of its subsidiaries.

 

“Termination Date” shall mean the later to occur of (a) the Revolver Termination
Date or (b) if the Term Loan Conversion has been effected pursuant to Section
2.19, the first anniversary of the Revolver Termination Date.

 

“Term Borrowing” shall mean a Borrowing consisting of Term Loans.

 

13



--------------------------------------------------------------------------------

“Term Loan” shall have the meaning given such term in Section 2.19.

 

“Term Loan Conversion” shall have the meaning given such term in Section 2.19.

 

“Term-Out Premium” shall have the meaning giving such term in Section 2.06.

 

“Total Adjusted Shareholders’ Interest” shall mean, at any time, the amount of
the preferred, preference and common shares accounts plus (or minus in the case
of a deficit) the amount of other capital and retained earnings, in accordance
with GAAP, of Weyerhaeuser and its consolidated Subsidiaries, less treasury
common shares and the aggregate net book value (after deducting any reserves
applicable thereto) of all items of the following character which are included
in the consolidated assets of Weyerhaeuser and its consolidated Subsidiaries:

 

(a) investments in Unrestricted Subsidiaries; and

 

(b) without duplication, investments by Weyerhaeuser and its consolidated
Subsidiaries in WRECO and its consolidated Subsidiaries.

 

No effect shall be given for any increases or decreases attributable to
unrealized foreign exchange gains or losses resulting from the application of
FASB Statement 52.

 

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments as in effect at such time, and on the date hereof shall mean
$1,200,000,000.

 

“Total Funded Indebtedness” with respect to Weyerhaeuser shall mean, at any
time, the aggregate principal amount of all Indebtedness (other than Guarantees
by such Person of Indebtedness of others) for borrowed money or for the deferred
purchase price of property and Capital Lease Obligations of Weyerhaeuser and its
consolidated Subsidiaries, excluding (a) the Indebtedness of Unrestricted
Subsidiaries, (b) without duplication, the Indebtedness of WRECO and its
consolidated Subsidiaries, and (c) 80% of the aggregate principal amount of the
Mandatory Convertible Debt Securities outstanding at such time.

 

“Transactions” shall have the meaning given such term in Section 3.02.

 

“Transferee” shall have the meaning given such term in Section 2.17.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurodollar Rate and the Base Rate.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 35, based upon the actuarial assumptions used by the
Plan’s actuary in the most recent annual valuation of the Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

 

14



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean, (i) with respect to Weyerhaeuser, each
Subsidiary that has been designated as an Unrestricted Subsidiary on Schedule
3.08 Part I and any Subsidiary which has been designated by a Financial Officer
of Weyerhaeuser as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 9.17, and (ii) with respect to WRECO, each Subsidiary that has been
designated as an Unrestricted Subsidiary on Schedule 3.08 Part II and any
Subsidiary which has been designated by a Financial Officer of WRECO as an
Unrestricted Subsidiary after the Closing Date pursuant to Section 9.17.

 

“Utilization Fee” shall have the meaning given such term in Section 2.06(e).

 

“Weyerhaeuser” shall have the meaning given such term in the introductory
paragraph hereto.

 

“WRECO” shall have the meaning given such term in the introductory paragraph
hereto.

 

“WRECO/Weyerhaeuser Subordinated Debt” shall mean the Subordinated Promissory
Notes issued by WRECO to Weyerhaeuser described in clause (i) of the definition
of “Subordinated Debt.”

 

Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.

 

Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if either
Borrower notifies the Administrative Agent that such Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies either
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to each Borrower requesting a
Borrowing, at any time and from time to

 

15



--------------------------------------------------------------------------------

time on and after the date hereof and until the earlier of the Revolver
Termination Date and the termination of the Commitment of such Lender, in an
aggregate principal amount at any time outstanding not to exceed such Lender’s
Commitment at such time, subject, however, to the conditions that:

 

(a) at no time shall the outstanding aggregate principal amount of all Loans
(including, if the Term Loan Conversion has been elected, Term Loans) made by
all Lenders plus the aggregate L/C Exposure of such Lenders at such time exceed
the Total Commitment;

 

(b) at no time shall the outstanding aggregate principal amount of all Loans
(including, if the Term Loan Conversion has been elected, Term Loans) made by
all Lenders to WRECO exceed $400,000,000; and

 

(c) at all times the outstanding aggregate principal amount of all Loans made by
each Lender shall equal the product of (i) the Applicable Percentage times (ii)
the outstanding aggregate principal amount of all Loans made pursuant to Section
2.02 or 2.19.

 

Each Lender’s Commitment is set forth opposite its name in Schedule 2.01, or in
the case of each assignee that becomes a party hereto pursuant to Section 9.04
or any subsequent assignments pursuant to Section 9.04, on the Register
maintained by the Administrative Agent pursuant to Section 9.04(c).

 

Within the foregoing limits, each Borrower may borrow, pay or prepay and
reborrow hereunder, on and after the Closing Date and prior to the Revolver
Termination Date, subject to the terms, conditions and limitations set forth
herein, on a several and not joint basis.

 

Section 2.02 Loans. (a) Each Revolving Loan and each Term Loan shall be made as
part of a Borrowing consisting of Revolving Loans and Term Loans, respectively,
made by the Lenders ratably in accordance with their respective Commitments;
provided, however, that the failure of any Lender to make any Loan shall not in
and of itself relieve any other Lender of its obligation to lend hereunder (it
being understood, however, that no Lender shall be responsible for the failure
of any other Lender to make any Loan required to be made by such other Lender).
The Loans comprising any Borrowing shall be in an aggregate principal amount
which is an integral multiple of $1,000,000 and not less than $25,000,000 (or an
aggregate principal amount equal to the remaining balance of the available
Commitments).

 

(b) Each Revolving Borrowing and each Term Borrowing shall be comprised entirely
of Eurodollar Loans or Base Rate Loans, as the applicable Borrower may request
pursuant to paragraph (e) hereof. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
(i) affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and (ii) entitle such Lender to any
amounts pursuant to Sections 2.11 or 2.12 to which amounts such Lender would not
be entitled if such Lender had made such Loan itself through its domestic
branch. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that neither

 

16



--------------------------------------------------------------------------------

Borrower shall be entitled to request any Borrowing which, if made, would result
in an aggregate of more than twenty (20) separate Loans from any Lender being
outstanding hereunder at any one time. For purposes of the foregoing, Loans
(other than Base Rate Loans) having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Loans.

 

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 12:00 noon (or in the
case of Base Rate Loans, 2:00 p.m.), New York City time, and the Administrative
Agent shall by 3:00 p.m., New York City time, credit the amounts so received to
the general deposit account of the applicable Borrower maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the date and time of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s portion of such Borrowing, the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent on the
date of such Borrowing in accordance with this paragraph (c) and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the applicable Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the applicable Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the applicable Borrower, the interest
rate applicable at the time to the Loans comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Rate. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

 

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Borrowing with an Interest Period ending after the
Termination Date; provided that no Revolving Borrowing shall have an Interest
Period ending after the Revolver Termination Date.

 

(e) In order to request a Revolving Borrowing, the Borrower requesting such
Borrowing shall hand deliver or telecopy to the Administrative Agent a Revolving
Borrowing Request in the form of Exhibit A (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before a proposed borrowing and (b) in the case of a Base Rate Borrowing, not
later than 12:00 noon, New York City time, on the day of a proposed borrowing.
Such notice shall be irrevocable and shall in each case specify (i) whether the
Revolving Borrowing then being requested is to be a Eurodollar Borrowing or a
Base Rate Borrowing; (ii) the date of such Revolving Borrowing (which shall be a
Business Day) and the amount thereof; and (iii) if such Revolving Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto. If no
election as to the Type of Revolving Borrowing is

 

17



--------------------------------------------------------------------------------

specified in any such notice, then the requested Revolving Borrowing shall be a
Base Rate Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.02(e) and of each Lender’s portion of the requested
Borrowing.

 

(f) If, prior to the Revolver Termination Date, a Fronting Bank shall not have
received the payment required to be made by Weyerhaeuser pursuant to Section
2.20(e) within the time specified in such Section, such Fronting Bank will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each Lender of such L/C Disbursement
and its Applicable Percentage thereof. Not later than 2:00 p.m., New York City
time, on such date (or, if such Lender shall have received such notice later
than 12:00 noon, New York City time, on any day, no later than 10:00 a.m., New
York City time, on the immediately following Business Day), each Lender will
make available the amount of its Applicable Percentage of such L/C Disbursement
(it being understood that such amount shall be deemed to constitute a Base Rate
Loan of such Lender and such payment shall be deemed to have reduced the L/C
Exposure) in immediately available funds, to the Administrative Agent in New
York, New York, and the Administrative Agent will promptly pay to the applicable
Fronting Bank amounts so received by it from the Lenders. The Administrative
Agent will promptly pay to the applicable Fronting Bank any amounts received by
it from such Borrower pursuant to Section 2.20(e) prior to the time that any
Lender makes any payment pursuant to this paragraph (f), and any such amounts
received by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Lenders that shall have made such payments and to
the applicable Fronting Bank, as their interests may appear. If any Lender shall
not have made its Applicable Percentage of such L/C Disbursement available to
the Administrative Agent as provided above, such Lender agrees to pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with this paragraph to but excluding the date such
amount is paid, to the Administrative Agent for the account of the applicable
Fronting Bank at, for the first such day, the Federal Funds Rate, and for each
day thereafter, the Base Rate.

 

Section 2.03 Conversion and Continuation of Loans. (a) Each Borrower shall, with
respect to its respective Borrowings, have the right at any time, upon prior
irrevocable written notice to the Administrative Agent given in the manner and
at the times specified in Section 2.02(d) and 2.19, respectively, with respect
to the Type of Borrowing into which conversion or continuation is to be made, to
convert any of its Borrowings into a Borrowing of a different Type and to
continue any of its Eurodollar Borrowings into a subsequent Interest Period of
any permissible duration, subject to the terms and conditions of this Agreement
and to the following:

 

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of Loans comprising the
converted or continued Borrowing;

 

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, the aggregate principal amount of such Borrowing
converted and/or continued shall in each case not be less than the minimum
amount set forth in Section 2.02;

 

18



--------------------------------------------------------------------------------

(iii) if a Eurodollar Borrowing is converted at any time other than on the last
day of the Interest Period applicable thereto, the applicable Borrower shall pay
any amount due pursuant to Section 2.13;

 

(iv) with respect to a Revolving Borrowing, if such Revolving Borrowing is to be
converted into a Eurodollar Borrowing or if a Eurodollar Borrowing is to be
continued, no Interest Period selected shall extend beyond the Revolver
Termination Date;

 

(v) with respect to a Term Borrowing, if such Term Borrowing is to be converted
into a Eurodollar Borrowing or if a Eurodollar Borrowing is to be continued, no
Interest Period selected shall extend beyond the Termination Date; and

 

(vi) interest accrued to the day immediately preceding each date of conversion
or continuation shall be payable on each Borrowing (or part thereof) that is
converted or continued concurrently with such conversion or continuation.

 

(b) Each notice given pursuant to Section 2.03(a) shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and the amount of the
Borrowing that the applicable Borrower requests to be converted or continued;
(ii) whether such Borrowing (or any part thereof) is to be converted or
continued as a Base Rate Borrowing or a Eurodollar Borrowing; (iii) if such
notice requests a conversion, the date of such conversion (which shall be a
Business Day); and (iv) if such Borrowing (or any part thereof) is to be
converted into or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration, in the case of a Eurodollar Borrowing. The Administrative
Agent shall advise the Lenders of any notice given pursuant to Section 2.03(a)
and of each Lender’s portion of any converted or continued Borrowing.

 

(c) If the applicable Borrower shall not have given notice in accordance with
this Section 2.03 to continue any Eurodollar Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.03 to convert such Eurodollar Borrowing), such Eurodollar
Borrowing shall automatically be converted into a Base Rate Borrowing. In the
event of the occurrence and continuation of a Default or an Event of Default (i)
all Eurodollar Borrowings of each Borrower shall be converted into Base Rate
Borrowings on the last day of the Interest Period then in effect, and (ii) no
Base Rate Borrowing may be converted into a Borrowing of another Type so long as
a Default or Event of Default continues to exist.

 

Section 2.04 Fees. (a) The Borrowers jointly and severally agree to pay to each
Lender, through the Administrative Agent, on each March 31, June 30, September
30 and December 31 and on the date on which the Commitment of such Lender shall
be terminated as provided herein, a facility fee (each, a “Facility Fee,” and
collectively, the “Facility Fees”), calculated as specified below, on the amount
of the Commitment of such Lender, whether used or unused, during the preceding
quarter (or shorter period commencing with the Closing Date or ending with the
Termination Date applicable to such Lender or any date on which the

 

19



--------------------------------------------------------------------------------

Commitment of such Lender shall be terminated). All Facility Fees shall be
computed on the basis of a year of 365 or 366 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The Facility Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the earlier of the Termination Date
applicable to such Lender and the termination of the Commitment of such Lender
as provided herein.

 

The Facility Fee for each Lender shall be calculated as a per annum rate in an
amount equal to the product of such Lender’s Commitment hereunder and the
applicable percentage specified in the table below, to be determined based upon
the Ratings received from S&P and Moody’s by Weyerhaeuser:

 

   

Level 1

--------------------------------------------------------------------------------

 

Level 2

--------------------------------------------------------------------------------

 

Level 3

--------------------------------------------------------------------------------

 

Level 4

--------------------------------------------------------------------------------

 

Level 5

--------------------------------------------------------------------------------

S&P:

Moody’s:

--------------------------------------------------------------------------------

 

A - or better
A3 or better

--------------------------------------------------------------------------------

 

BBB+

Baa1

--------------------------------------------------------------------------------

 

BBB

Baa2

--------------------------------------------------------------------------------

 

BBB-

Baa3

--------------------------------------------------------------------------------

 

Below BBB-

Below Baa3

--------------------------------------------------------------------------------

Facility Fee

  0.075%   0.100%   0.125%   0.150%   0.175%

 

The Facility Fees shall change effective as of the date on which the applicable
rating agency announces any change in its Ratings. In the event either S&P or
Moody’s shall withdraw or suspend its Ratings, the remaining Rating announced by
either S&P or Moody’s, as the case may be, shall apply. In the event neither
agency shall provide a Rating, the Facility Fees shall be based on the lowest
rating provided above. If the Ratings by S&P and Moody’s are split so that two
consecutive Levels (as defined in the table above) apply, the higher of those
Ratings shall determine the applicable percentage to calculate the Facility Fee.
If the Ratings by S&P and Moody’s are split so that the applicable Levels in the
table above are separated by only one intermediate Level, then such intermediate
Level shall determine the applicable percentage to calculate the Facility Fee.
If the Ratings by S&P and Moody’s are split so that the applicable Levels in the
table above are separated by two intermediate Levels, then the intermediate
Level representing the lowest Rating shall determine the applicable percentage
to calculate the Facility Fee. The Facility Fees shall be calculated by the
Administrative Agent, which calculation absent manifest error shall be final and
binding on all parties.

 

(b) Weyerhaeuser agrees to pay the Administrative Agent, for its own account,
the administration fees (the “Administrative Agent Fees”) at the times and in
the amounts agreed upon in the letter agreement dated as of February 26, 2004,
among Weyerhaeuser, WRECO, J.P. Morgan Securities Inc. and the Administrative
Agent.

 

(c) Weyerhaeuser agrees to pay (i) to the Administrative Agent for pro rata
distribution to each Lender (an “L/C Participation Fee”), for the period from
the Closing Date until the Termination Date (or such earlier date as all Letters
of Credit shall be canceled or expire and the Total Commitment shall be
terminated), on that portion of the average daily L/C Exposure attributable to
Letters of Credit issued for the account of Weyerhaeuser (excluding the portion
thereof attributable to unreimbursed L/C Disbursements), at the rate per annum
equal to the Applicable Margin for Eurodollar Loans from time to time in effect
for the Borrower and (ii) to each Fronting Bank for its own account a fronting
fee (a “Fronting Fee”), which shall accrue at such rate as is mutually agreed
between the applicable Fronting Bank and Weyerhaeuser on

 

20



--------------------------------------------------------------------------------

the average daily amount of the L/C Exposure attributable to Letters of Credit
issued by such Fronting Bank for the account of Weyerhaeuser (excluding any
portion thereof attributable to unreimbursed L/C Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any L/C Exposure attributable to Letters of Credit issued by such Fronting Bank
for the account of Weyerhaeuser, as well as such Fronting Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. L/C Participation Fees and Fronting
Fees accrued under this paragraph are payable quarterly in arrears on the last
day of each calendar quarter and on the date on which the Total Commitment shall
be terminated as provided herein. All L/C Participation Fees and Fronting Fees
payable under this paragraph shall be computed on the basis of the number of
days actually elapsed over a year of 365 or 366 days.

 

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for prompt distribution, if and as appropriate, among
the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.05 Repayment of Loans; Evidence of Debt. (a) The outstanding principal
balance of (i) each Revolving Loan shall, unless the Borrowers elect the Term
Loan Conversion, be payable on the Revolver Termination Date and (ii) each Term
Loan shall be payable on the Termination Date. Each Loan shall bear interest
from the date thereof on the outstanding principal balance thereof as set forth
in Section 2.06.

 

(b) Each Lender shall, and is hereby authorized by the Borrowers to, maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of each Borrower to repay its Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note, substantially in the form of Exhibit F attached hereto. In such event, the
applicable Borrower shall promptly, and in no event more than ten (10) Business
Days after a request therefor, prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times

 

21



--------------------------------------------------------------------------------

(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, determined pursuant to paragraph
(d) below.

 

(b) Subject to the provisions of Section 2.07 the Loans comprising each Base
Rate Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be) at a rate
per annum equal to the Base Rate plus the Applicable Margin.

 

(c) Interest on each Eurodollar Loan shall, except as otherwise provided in this
Agreement, be payable on the last day of the Interest Period applicable thereto
and, in case of a Eurodollar Loan with an Interest Period of more than three
months’ duration, each day that would have been an interest payment date for
such Loan had successive Interest Periods of three months’ duration been
applicable to such Loan, and on the Termination Date or any earlier date on
which this Agreement is, pursuant to its terms and conditions, terminated.
Interest on each Base Rate Loan shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December, except as
otherwise provided in this Agreement and on the Termination Date or any earlier
date on which this Agreement is, pursuant to its terms and conditions,
terminated. The applicable Eurodollar Rate or Base Rate for each Interest Period
or day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

(d) As used herein, “Applicable Margin” shall mean the sum of (i) the applicable
percentage per annum specified in the table below, to be determined based upon
the Ratings received by Weyerhaeuser from S&P and Moody’s, (ii) the Utilization
Fee, and (iii) if applicable, the Term-Out Premium. The applicable percentage
referred to in Clause (i) of the immediately preceding sentence shall be
determined based upon the Ratings, as follows:

 

   

Level 1

--------------------------------------------------------------------------------

 

Level 2

--------------------------------------------------------------------------------

 

Level 3

--------------------------------------------------------------------------------

 

Level 4

--------------------------------------------------------------------------------

 

Level 5

--------------------------------------------------------------------------------

S&P:

Moody’s:

--------------------------------------------------------------------------------

 

A- or better

A3 or better

--------------------------------------------------------------------------------

 

BBB+

Baa1

--------------------------------------------------------------------------------

 

BBB

Baa2

--------------------------------------------------------------------------------

 

BBB-

Baa3

--------------------------------------------------------------------------------

 

Below BBB-

Below Baa3

--------------------------------------------------------------------------------

Eurodollar Loan:

  0.4250%   0.5250%   0.6250%   0.8500%   1.3250%

Base Rate Loan:

  0.0000%   0.0000%   0.0000%   0.0000%   0.3250%

 

The Applicable Margin shall change effective as of the date on which the
applicable rating agency announces any change in its Ratings. In the event
either S&P or Moody’s shall withdraw or suspend its Ratings, the remaining
Rating announced by either S&P or Moody’s, as the case may be, shall apply. In
the event neither agency shall provide a Rating, the Applicable Margin shall be
based on the lowest rating provided above. If the Ratings by

 

22



--------------------------------------------------------------------------------

S&P and Moody’s are split so that two consecutive Levels (as defined in the
table above) apply, the higher of those Ratings shall determine the Applicable
Margin. If the Ratings by S&P and Moody’s are split so that the applicable
Levels in the table above are separated by only one intermediate Level, then
such intermediate Level shall determine the Applicable Margin. If the Ratings by
S&P and Moody’s are split so that the applicable Levels in the table above are
separated by two intermediate Levels, then the intermediate Level representing
the lowest Rating shall determine the Applicable Margin. The Applicable Margin
shall be calculated by the Administrative Agent, which calculation absent
manifest error shall be final and binding on all parties.

 

(e) As used herein, “Utilization Fee” shall mean (i) a percentage per annum
equal to 0.125% for any date on which the sum of (A) the Aggregate Credit
Exposure plus (B) the “Aggregate Credit Exposure,” as defined under the
Five-Year Revolving Credit Facility Agreement, plus (C) the aggregate principal
amount of outstanding Competitive Loans under the Five-Year Revolving Credit
Facility Agreement, is equal to or exceeds 33% of the sum of (X) the Total
Commitment and (Y) the “Total Commitment” as defined under the Five-Year
Revolving Credit Facility Agreement, and (ii) a percentage per annum equal to
0.000% for any other date.

 

(f) As used herein, “Term-Out Premium” shall mean, upon an election by a
Borrower of a Term Loan Conversion pursuant to Section 2.19, a percentage per
annum equal to 0.250%.

 

Section 2.07 Default Interest. If a Borrower shall default in the payment of the
principal of or interest on any of its Loans or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, such Borrower shall on demand from time to time by the Administrative
Agent pay interest, to the extent permitted by law, on such defaulted amount up
to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum equal to the rate of interest applicable thereto
at maturity or due date plus 2%.

 

Section 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
in good faith that dollar deposits in the principal amounts of the Eurodollar
Loans comprising such Borrowing are not generally available in the London
interbank market, or that the rates at which such dollar deposits are being
offered will not adequately and fairly reflect the cost to the Required Lenders
of making or maintaining their Eurodollar Loans during such Interest Period, or
that reasonable means do not exist for ascertaining the Eurodollar Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written
notice of such determination to the Borrowers and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any request by the Borrowers for a Eurodollar Borrowing
pursuant to Section 2.02 shall be deemed to be a request for a Base Rate
Borrowing, and (ii) any request by the Borrowers for a conversion to, or a
continuation of, a Eurodollar Borrowing pursuant to Section 2.03 shall be deemed
to be a request for, respectively, a continuation as, or a conversion to, a Base
Rate Borrowing. Each determination by the Administrative Agent hereunder shall
be conclusive absent manifest error.

 

23



--------------------------------------------------------------------------------

Section 2.09 Termination and Reduction of Commitments. (a) The unused
Commitments of each Lender shall be automatically terminated on the Revolver
Termination Date, and, if the Term Loan Conversion is elected, the remaining
Commitments of each Lender shall be automatically terminated on the Termination
Date.

 

(b) Subject to Section 2.10(b), upon at least three Business Days’ prior
irrevocable written notice to the Administrative Agent, the Borrowers may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Commitment; provided, however, that (i) each partial reduction
shall be in an integral multiple of $1,000,000 and in a minimum principal amount
of $25,000,000 and (ii) no such termination or reduction shall be made which
would reduce the Total Commitment to an amount less than the sum of the
aggregate outstanding principal amount of Loans and the aggregate L/C Exposure.

 

(c) The Total Commitment shall be automatically and permanently reduced on each
date on which prepayment thereof is required to be made pursuant to Section
2.10(b)(i) in the amount of such prepayment. In addition, the Total Commitment
shall be automatically and permanently reduced on each date on which prepayment
thereof is required to be made pursuant to Section 2.10(b)(i) in an amount equal
to the applicable Reduction Amount. “Reduction Amount” shall mean, with respect
to any sale, lease, transfer or other disposition of any assets of Weyerhaeuser
or any of its Subsidiaries (other than Excluded Sales), on any date, the Net
Cash Proceeds received with respect thereto on such date less (i) any amounts
applied with respect thereto to prepay any outstanding amounts under the Senior
Bank Financing pursuant to Section 2.10(b) (including the amounts required to be
cash collateralized pursuant to Section 2.20(i) hereof and Section 2.04(i) of
the Five-Year Revolving Credit Facility Agreement), (ii) any amounts applied to
reduce Commitments under the Five-Year Revolving Credit Facility Agreement, and
(iii) the portion of such Net Cash Proceeds that constitutes Reinvestment
Proceeds.

 

(d) Subject to Section 2.18, each reduction in the Total Commitment hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of the Lenders, on the date of each
termination or reduction, the Facility Fees on the amount of the Commitments so
terminated or reduced accrued through the date of such termination or reduction.

 

Section 2.10 Prepayment. (a) Voluntary Prepayments. Each of the Borrowers shall
have the right at any time and from time to time to prepay any of its respective
Revolving Borrowings or Term Borrowings, in whole or in part, upon giving
written notice (or telephone notice promptly confirmed by written notice) to the
Administrative Agent: (i) before 12:00 noon, New York City time, three Business
Days prior to prepayment, in the case of Eurodollar Loans and (ii) before 12:00
noon, New York City time, one Business Day prior to prepayment, in the case of
Base Rate Loans; provided, however, that each partial prepayment shall be in an
amount which is an integral multiple of $1,000,000 and not less than
$25,000,000.

 

24



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. (i) The Borrowers shall, within three Business Days
of the date of receipt of the Net Cash Proceeds by Weyerhaeuser or any of its
Domestic Subsidiaries from the sale, lease, transfer or other disposition of any
assets of Weyerhaeuser or any of its Subsidiaries (other than any Excluded
Sales), prepay any amounts outstanding under the Senior Bank Financing in an
amount equal to the lesser of the amount of such Net Cash Proceeds and the
amount so outstanding (including the amounts required to be cash collateralized
pursuant to (x) Section 2.20(i) hereof and (y) Section 2.04(i) of the Five-Year
Revolving Credit Facility Agreement). Each such prepayment shall be applied
first to any amounts outstanding or to be cash collateralized pursuant to the
Five-Year Revolving Credit Facility Agreement in accordance with the terms and
conditions set forth therein, and second to any Loans, L/C Disbursements or cash
collateralizations under this Agreement as set forth in clause (iii) below;
provided that neither Borrower shall be required to make any prepayments
pursuant to this Section 2.10(b)(i) if Weyerhaeuser or any of its Subsidiaries
shall apply any of the Net Cash Proceeds it received from the sale, lease,
transfer or other disposition of its assets for reinvestment in its business
within 180 days after receipt thereof by Weyerhaeuser or any of its Subsidiaries
(any such Net Cash Proceeds so reinvested, the “Reinvestment Proceeds”);
provided further that Weyerhaeuser shall have notified the Administrative Agent
of its intent to so reinvest such Net Cash Proceeds.

 

(ii) On the date of any termination or reduction of the Commitments pursuant to
Section 2.09, the Borrowers shall pay or prepay so much of their respective
Borrowings as shall be necessary in order that the aggregate principal amount of
Loans outstanding and the aggregate L/C Exposure does not exceed the Total
Commitment, after giving effect to such termination or reduction.

 

(iii) Prepayments required to be made pursuant to clause (i) above to amounts
due hereunder shall be first applied to prepay L/C Disbursements then
outstanding until such L/C Disbursements are paid in full and second, to the
extent required, applied to cash collateralize any outstanding Letters of Credit
in accordance with Section 2.20(i). The amount remaining (if any) after the
prepayment in full of the L/C Disbursements and Loans, and the 100% cash
collateralization of the Letters of Credit then outstanding pursuant to Section
2.20(i), may be retained by the Borrowers to the extent not required to be
applied in accordance with clause (i) above, and the Commitments shall be
permanently reduced in accordance with Section 2.09(c).

 

(c) Each notice of prepayment under paragraph (a) above shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the applicable Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein. All prepayments under this Section 2.10 shall be subject to
Section 2.13 but otherwise without premium or penalty. All prepayments under
this Section 2.10 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

 

Section 2.11 Reserve Requirements; Change in Circumstances. (a) It is understood
that the cost to each Lender (including the Administrative Agent and any
Fronting Bank) of making or maintaining any of the Eurodollar Loans or Letters
of Credit may fluctuate as a result of the applicability of reserve requirements
imposed by the Board at the ratios provided for in Regulation D. Each Borrower
agrees to pay to each of such Lenders from time to

 

25



--------------------------------------------------------------------------------

time, as provided in paragraph (d) below, such amounts as shall be necessary to
compensate such Lender for the portion of the cost of making or maintaining
Eurodollar Loans to such Borrower (or issuing Letters of Credit for the account
of Weyerhaeuser) resulting from any such reserve requirements provided for in
Regulation D as in effect on the date thereof, it being understood that the
rates of interest applicable to Eurodollar Loans have been determined on the
assumption that no such reserve requirements exist or will exist and that such
rates do not reflect costs imposed on the Lenders in connection with such
reserve requirements. It is agreed that for purposes of this paragraph (a) the
Eurodollar Loans made hereunder shall be deemed to constitute Eurocurrency
Liabilities as defined in Regulation D and to be subject to the reserve
requirements of Regulation D without the benefit of or credit for proration,
exemptions or offsets which might otherwise be available to the Lenders from
time to time under Regulation D.

 

(b) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of any payments to any Lender (including
the Administrative Agent and any Fronting Bank) of the principal of or interest
on any Eurodollar Loan made by such Lender, of any payments related to the
Letters of Credit or any Fees or other amounts payable hereunder (other than
changes in respect of taxes imposed on the overall net income of such Lender by
the jurisdiction in which such Lender has its principal office or by any
political subdivision or taxing authority therein), or shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by such
Lender, or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loan made by such Lender or
any Letter of Credit issued by any Fronting Bank hereunder, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or issuing any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) in respect thereof by an amount deemed by
such Lender to be material, then the applicable Borrower will pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such additional costs actually incurred or reduction actually suffered.

 

(c) If after the date hereof any Lender (including the Administrative Agent and
any Fronting Bank) shall have determined that the general applicability of any
law, rule, regulation or guideline adopted pursuant to or arising out of the
July 1988 report of the Basle Committee on Banking Regulations and Supervisory
Practices entitled “International Convergence of Capital Measurement and Capital
Standards,” or the adoption after the date hereof of any other generally
applicable law, rule, regulation or guideline regarding capital adequacy, or any
change in any of the foregoing or in the interpretation or administration of any
of the foregoing by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or any lending office of such Lender) or any Lender’s holding
company with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Loans made by such Lender pursuant hereto
(or the Letters of Credit issued

 

26



--------------------------------------------------------------------------------

hereunder) to a level below that which such Lender or such Lender’s holding
company could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time, the applicable Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

(d) A certificate of a Lender (including the Administrative Agent and any
Fronting Bank) setting forth a reasonably detailed explanation of such amount or
amounts as shall be necessary to compensate such Lender (or participating banks
or other entities pursuant to Section 9.04) as specified in paragraph (a), (b)
or (c) above, as the case may be, shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay each Lender the
amount shown as due on any such certificate delivered by it within 10 days after
the receipt of the same.

 

(e) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such
Lender’s right to demand compensation with respect to such period or any other
period; provided that the Borrowers shall not be required to compensate a Lender
pursuant to this Section 2.11 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrowers of
such increased costs or reductions in accordance with paragraph (d) above and of
such Lender’s intention to claim compensation thereof; provided further that, if
the circumstances giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Notwithstanding any other provision of this Section 2.11, no Lender shall demand
compensation for any increased costs or reduction referred to above if it shall
not be the general policy or practice of such Lender to demand such compensation
in similar circumstances under comparable provisions of other credit agreements,
if any (it being understood that this sentence shall not in any way limit the
discretion of any Lender to waive the right to demand such compensation in any
given case).

 

Section 2.12 Change in Legality. (a) Notwithstanding any other provision herein
contained, if any change in any law or regulation or in the interpretation
thereof by any governmental authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender (including the
Administrative Agent and any Fronting Bank) to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written notice to the Borrowers and to the
Administrative Agent, such Lender may:

 

(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder and any request by either Borrower for a Eurodollar Borrowing or a
conversion to or continuation of a Eurodollar Borrowing shall, as to such Lender
only, be deemed a request for a Base Rate Loan unless such declaration shall be
subsequently withdrawn; and

 

27



--------------------------------------------------------------------------------

(ii) require that all outstanding Eurodollar Loans made by it be converted into
Base Rate Loans, in which event all such Eurodollar Loans shall be automatically
converted into Base Rate Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
Base Rate Loans made by such Lender in lieu of, or resulting from the conversion
of, such Eurodollar Loans.

 

(b) For purposes of this Section 2.12, a notice to a Borrower by any Lender
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by such Borrower.

 

Section 2.13 Indemnity. Each Borrower shall indemnify each Lender against any
loss or expense which such Lender sustains or incurs as a consequence of (a) any
failure by such Borrower to fulfill on the date of any borrowing or any issuance
of Letters of Credit hereunder the applicable conditions set forth in Article
IV, (b) any failure by such Borrower to borrow or continue any Loan hereunder or
to proceed with the issuance of a Letter of Credit hereunder after irrevocable
notice of such borrowing, continuation or issuance has been given pursuant to
Section 2.02, 2.03 or 2.20, as applicable, (c) any payment, prepayment or
conversion of a Eurodollar Loan required by any other provision of this
Agreement or otherwise made or deemed made to or by such Borrower on a date
other than the last day of the Interest Period applicable thereto; provided that
such Borrower shall not be required to indemnify a Lender pursuant to this
clause (c) for any loss or expense to the extent any such loss or expense shall
have been incurred pursuant to (i) Section 2.11, 2.12 or 2.17 or (ii) Section
2.10(a) more than six months prior to the date that the applicable Lender shall
have notified such Borrower of its intention to claim compensation therefor, (d)
any default in payment or prepayment of the principal amount of any Loan to such
Borrower or any part thereof or interest accrued thereon, as and when due and
payable (at the due date thereof, whether by scheduled maturity, acceleration,
irrevocable notice of prepayment or otherwise), or (e) the occurrence of any
Event of Default including, in each such case, any loss or reasonable expense
sustained or incurred or to be sustained or incurred in liquidating or employing
deposits from third parties acquired to effect or maintain such Loan or any part
thereof as a Eurodollar Loan. Such loss or reasonable expense shall include an
amount equal to the excess, if any, as reasonably determined by such Lender, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, converted
or not borrowed (based on the Eurodollar Rate) for the period from the date of
such payment, prepayment or conversion or failure to borrow to the last day of
the Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Loan which would have commenced on the date of such
failure) over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid or converted or not borrowed for such period or Interest Period, as the
case may be. A certificate of any Lender setting forth a reasonably detailed
explanation of any amount or amounts which such Lender is entitled to receive
pursuant to this Section shall be delivered to such Borrower and shall be
conclusive absent manifest error.

 

28



--------------------------------------------------------------------------------

Section 2.14 Pro Rata Treatment. Except as required under Sections 2.12 or 2.18,
each Revolving Borrowing, each payment or prepayment of principal of any
Revolving Borrowing, each payment of interest on the Revolving Loans, each
payment of the Facility Fees, each reduction of the Commitments and each
conversion of any Revolving Borrowing to a Borrowing of any Type, shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Revolving
Loans). Each payment of principal of any Term Borrowing shall be allocated pro
rata among the Lenders participating in such Borrowing in accordance with the
respective principal amounts of their outstanding Term Loans comprising such
Borrowing. Each payment of interest on any Term Borrowing shall be allocated pro
rata among the Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding Term
Loans comprising such Borrowing. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

 

Section 2.15 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against a
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans (other than pursuant
to Sections 2.09, 2.11 and 2.12) as a result of which the unpaid principal
portion of its Loans shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans of such
other Lender, so that the aggregate unpaid principal amount of the Loans and
participations in the Loans held by each Lender shall be in the same proportion
to the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.15 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Each Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by such Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to such Borrower in the amount of such participation.

 

Section 2.16 Payments. (a) The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts payable
with respect to the Letters of Credit or otherwise) hereunder and under any
other Loan Document without setoff, counterclaim or deduction of any kind not
later than 12:00 (noon), New York City time, on the date when due in dollars to
the Administrative Agent at its offices at 270 Park Avenue, New York, New York,
in immediately available funds.

 

29



--------------------------------------------------------------------------------

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts payable with respect to the Letters of Credit or
otherwise) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

Section 2.17 Taxes. (a) Any and all payments by a Borrower hereunder shall be
made, in accordance with Section 2.16, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding any income,
franchise, branch profits or similar tax imposed on or measured by the net
income or net profits of the Administrative Agent, any Fronting Bank or any
Lender (or any transferee or assignee that acquires a Loan (any such entity a
“Transferee”)) by the United States or any jurisdiction under the laws of which
it is organized or doing business or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If either Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder to the Lenders (or any Transferee), any Fronting Bank or the
Administrative Agent, (i) the sum payable shall be increased by the amount
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) such Lender (or
Transferee), any Fronting Bank or the Administrative Agent (as the case may be)
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

 

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made by such Borrower hereunder or under any
other Loan Document or from the execution, delivery or registration of or
performance under this Agreement or any other Loan Document, or otherwise with
respect to such Borrower’s role in this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c) Each Borrower will indemnify each Lender (or Transferee), each Fronting Bank
and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable by such Borrower under this Section 2.17) paid by such Lender (or
Transferee), such Fronting Bank or the Administrative Agent, as the case may be,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted by the relevant taxing authority or other Governmental
Authority. Each Borrower shall also indemnify each Lender (or any Transferee),
each Fronting Bank and the Administrative Agent for the full amount of taxes
imposed on or measured by the net income or receipts of such Lender (or any
Transferee), such Fronting Bank or the Administrative Agent, as the case may be,
as such Lender (or Transferee), such Fronting Bank or the Administrative Agent
shall determine are payable in respect of amounts paid by such Borrower to or on
behalf of such Lender (or any Transferee), such Fronting Bank or the
Administrative Agent, as the case may be, pursuant to this Section 2.17. Such
indemnification shall be made within 30 days after

 

30



--------------------------------------------------------------------------------

the date any Lender (or Transferee), any Fronting Bank or the Administrative
Agent, as the case may be, makes written demand therefor. If any Lender (or
Transferee), any Fronting Bank or the Administrative Agent becomes entitled to a
refund of Taxes or Other Taxes for which such Lender (or Transferee), such
Fronting Bank or the Administrative Agent has received payment from a Borrower
hereunder, such Lender (or Transferee), such Fronting Bank or Administrative
Agent, as the case may be, shall, at the expense of such Borrower, use its
reasonable efforts (consistent with internal policy, and legal and regulatory
restrictions) to obtain such refund. If a Lender (or Transferee), a Fronting
Bank or the Administrative Agent receives a refund or is entitled to claim a tax
credit in respect of any Taxes or Other Taxes for which such Lender (or
Transferee), such Fronting Bank or the Administrative Agent has received payment
from a Borrower hereunder it shall promptly notify such Borrower of such refund
or credit and shall, within 30 days after receipt of a request by such Borrower
(or promptly upon receipt, if such Borrower has requested application for such
refund or credit pursuant hereto), repay such refund or amount of credit to such
Borrower, net of all out-of-pocket expenses of such Lender (or Transferee), such
Fronting Bank or the Administrative Agent, as applicable, and without interest;
provided that each Borrower, upon the request of such Lender (or Transferee),
such Fronting Bank or the Administrative Agent, agrees to return such refund or
amount of credit (plus penalties, interest or other charges) to such Lender (or
Transferee), such Fronting Bank or the Administrative Agent in the event such
Lender (or Transferee), such Fronting Bank or the Administrative Agent is
required to repay such refund or such credit is denied or subsequently
determined to be unavailable.

 

(d) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by either Borrower in respect of any payment to any Lender (or
Transferee), any Fronting Bank or the Administrative Agent, such Borrower will
furnish to the Administrative Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt evidencing payment thereof to the
proper Governmental Authority.

 

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.17 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

 

(f) Each Lender (or Transferee) or each Fronting Bank, which is organized under
the laws of a jurisdiction outside the United States shall, on or prior to the
date of its execution and delivery of this Agreement or, in the case of a
Transferee, on the date on which it becomes a Lender and in the case of any
Lender or any Fronting Bank, on or prior to the date such Lender or such
Fronting Bank changes its funding office, and from time to time thereafter as
requested in writing by either Borrower (but only so long thereafter as such
Lender or such Fronting Bank remains lawfully able to do so), shall deliver to
the Borrowers and the Administrative Agent such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-8BEN or Form W-8ECI and any
other certificate or statement of exemption required by Treasury Regulation
Section 1.1441-4(a) or 1.1441-6(c) or any subsequent version thereof, properly
completed and duly executed by such Lender (or Transferee) or such Fronting Bank
establishing that any payment under the Loan Documents is (i) not subject to
withholding under the Code because such payment is effectively connected with
the conduct by such Lender (or Transferee) or such Fronting Bank of a trade or
business in the United States, or (ii) fully or

 

31



--------------------------------------------------------------------------------

partially exempt from United States tax under a provision of an applicable tax
treaty, or (iii) not subject to withholding under the portfolio interest
exception under Section 881(c) of the Code (and, if such Lender (or Transferee)
or such Fronting Bank delivers a Form W-8BEN claiming the benefits of exemption
from United States withholding tax under Section 881(c), a certificate
representing that such Lender (or Transferee) or such Fronting Bank is not a
“bank” for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of either
Borrower and is not a controlled foreign corporation related to either Borrower
(within the meaning of Section 864(d)(4) of the Code). Unless the Borrowers and
the Administrative Agent have received forms or other documents reasonably
satisfactory to them indicating that payments hereunder are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, each applicable Borrower or the Administrative Agent
shall withhold taxes from such payments at the applicable statutory rate in the
case of payments to or for any Lender (or Transferee) or any Fronting Bank
organized under the laws of a jurisdiction outside the United States. If a
Lender (or Transferee) or a Fronting Bank is unable to deliver one of these
forms or if the forms provided by a Lender (or Transferee) or a Fronting Bank,
at the time such Lender (or Transferee) or such Fronting Bank, first becomes a
party to this Agreement or at the time a Lender (or Transferee) or a Fronting
Bank, changes its funding office (other than at the request of a Borrower)
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender (or Transferee) or such Fronting Bank, provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such appropriate forms; provided, however, that if at the effective
date of a transfer pursuant to which a Lender (or Transferee) or a Fronting Bank
becomes a party to this Agreement, the Lender (or Transferee) or Fronting Bank
assignor was entitled to payments under Section 2.17(a) in respect of United
States withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender (or
Transferee) or Fronting Bank, assignee on such date.

 

(g) The Borrowers shall not be required to pay any additional amounts to any
Lender (or Transferee) or any Fronting Bank in respect of United States
withholding tax pursuant to paragraph (a) above for any period in respect of
which the obligation to pay such additional amounts would not have arisen but
for a failure by such Lender (or Transferee) or such Fronting Bank, to comply
with the provisions of paragraph (f) above unless such failure results from (i)
a change in applicable law, regulation or official interpretation thereof or
(ii) an amendment, modification or revocation of any applicable tax treaty or a
change in official position regarding the application or interpretation thereof,
in each case after the Closing Date (and, in the case of a Transferee, after the
date of assignment or transfer).

 

(h) Any Lender (or Transferee) or any Fronting Bank claiming any additional
amounts payable pursuant to this Section 2.17 shall use reasonable efforts
(consistent with internal policy, and legal and regulatory restrictions) to file
any certificate or document requested by the Borrowers or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue and would not, in the reasonable
determination of such

 

32



--------------------------------------------------------------------------------

Lender (or Transferee) or such Fronting Bank be materially disadvantageous to
such Lender (or Transferee) or such Fronting Bank or require the disclosure of
information that such Lender (or Transferee) or such Fronting Bank reasonably
considers to be confidential.

 

Section 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(including the Administrative Agent or any Fronting Bank) requests compensation
under Section 2.11, or if it becomes unlawful for any Lender (including the
Administrative Agent or any Fronting Bank) to make or maintain Eurodollar Loans
under Section 2.12, or if a Borrower is required to pay any additional amount to
any Lender, the Administrative Agent, any Fronting Bank or any Governmental
Authority for the account of any Lender, the Administrative Agent or any
Fronting Bank pursuant to Section 2.17, then such Lender, the Administrative
Agent or such Fronting Bank shall, at the request of such Borrower, use
reasonable efforts to designate a different lending office for funding or
booking its Loans or for the issuance of Letters of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, the Administrative Agent or
such Fronting Bank, as the case may be, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.11 or 2.17 or no
longer make it unlawful for such Lender, the Administrative Agent or such
Fronting Bank, to make or maintain Eurodollar Loans under Section 2.12, as the
case may be, in the future and (ii) would not subject such Lender, the
Administrative Agent or such Fronting Bank, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, the Administrative Agent or such Fronting Bank, as the case may be. The
Borrowers hereby agree, jointly and severally, to pay all reasonable costs and
expenses incurred by any Lender, the Administrative Agent or any Fronting Bank
in connection with any such designation or assignment.

 

(b) If any Lender or any Fronting Bank requests compensation under Section 2.11,
or if it becomes unlawful for any Lender or any Fronting Bank to make or
maintain Eurodollar Loans under Section 2.12, or if a Borrower is required to
pay any additional amount to any Lender, any Fronting Bank or any Governmental
Authority for the account of any Lender or any Fronting Bank pursuant to Section
2.17, or if any Lender or any Fronting Bank defaults in its obligation to fund
Loans or issue Letters of Credit hereunder, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender or such Fronting Bank and
the Administrative Agent, (i) require such Lender or such Fronting Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (y) such assigning Lender or Fronting Bank shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (z) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments or (ii) terminate the Commitment of such Lender upon notice given to
such Lender within forty-five (45) days of receipt of the notice given by the
Lender; provided that such notice shall be accompanied by prepayment in full of
all Loans from such Lender,

 

33



--------------------------------------------------------------------------------

including accrued interest thereon and any breakage costs, accrued fees and all
other amounts payable to such Lender, without extension, conversion or
continuation. A Lender or a Fronting Bank shall not be required to make any such
assignment and delegation under clause (i) above or terminate its Commitment
under clause (ii) above if, prior thereto, as a result of a waiver by such
Lender or such Fronting Bank or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation or termination of Commitment
cease to apply.

 

Section 2.19 Term Loan Conversion. (a) Not less than five days and not more than
thirty days prior to the Revolver Termination Date, and subject to the
conditions set forth in Section 4.03, each Borrower may elect to convert all or
a portion of its respective Revolving Borrowings outstanding as of the Revolver
Termination Date into Term Borrowings (the “Term Loan Conversion”) by delivery
of a written notice to that effect to the Administrative Agent, who shall
forward a copy of such notice to each of the Lenders. If such notice is given,
each Lender severally agrees, on the terms and conditions hereinafter set forth,
that each of its outstanding Revolving Loans that are part of the Borrowings
subject to the election to convert will be converted into a term loan (each, a
“Term Loan” and collectively, the “Term Loans”) having the same terms as the
converted loan on the Revolver Termination Date. Any amount of any Lender’s Term
Loans repaid may not be reborrowed, and the Term Loans so elected shall commence
on the Revolver Termination Date and shall be payable on the Termination Date.

 

(b) In order to elect the Term Loan Conversion, and in addition to the notice
set forth in Section 2.19(a) above, the Borrower electing the Term Loan
Conversion shall hand deliver or telecopy to the Administrative Agent a request
(i) in the case of a Term Borrowing consisting of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the
Revolver Termination Date, (ii) in the case of a Term Borrowing consisting of a
Base Rate Borrowing, not later than 12:00 noon, New York City time, on the day
of the Revolver Termination Date, which request shall be irrevocable and shall
in each case specify (x) whether the Term Borrowing then being requested is to
consist of a Eurodollar Borrowing or a Base Rate Borrowing; (y) the date of such
Borrowing (which shall be the Revolver Termination Date) and the amount thereof
(which shall be the amount of Revolving Borrowings of such Borrower outstanding
on the Revolver Termination Date); and (z) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto. If no election
as to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then such Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.19 and of each Lender’s portion of the requested
Borrowing.

 

(c) To the extent Weyerhaeuser shall have failed to elect to convert all or a
portion of its Revolving Borrowings in accordance with Section 2.19(a) above,
Weyerhaeuser shall, by no later than three days prior to the Revolver
Termination Date, cause to be terminated and/or cause to be replaced any and all
Letters of Credit then outstanding under this Agreement in a manner reasonably
satisfactory to the applicable Fronting Banks.

 

Section 2.20 Letters of Credit. (a) General. Weyerhaeuser may from time to time
request the issuance of Letters of Credit for its own account (for obligations
of

 

34



--------------------------------------------------------------------------------

Weyerhaeuser or any of its Subsidiaries), denominated in dollars, in form
reasonably acceptable to the Administrative Agent and the applicable Fronting
Bank, at any time and from time to time until the earlier of (i) the date that
is five Business Days prior to the Revolver Termination Date and (ii) the
termination of the Commitments hereunder. This Section shall not be construed to
impose an obligation upon any Fronting Bank to issue any Letter of Credit that
is inconsistent with the terms and conditions of this Agreement.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), Weyerhaeuser shall hand deliver or
telecopy to the applicable Fronting Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit Weyerhaeuser
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension, (A) the L/C Exposure shall not exceed
$600,000,000 and (B) the Aggregate Credit Exposure shall not exceed the Total
Commitment. The Administrative Agent shall, from time to time at the request of
any Lender and in any case once during each fiscal quarter of Weyerhaeuser and
based on the information provided to it by the Fronting Banks, provide the
Lenders with the amount of the L/C Exposure. Each of the Fronting Banks hereby
agrees to provide the Administrative Agent on demand with all the information
necessary in the computation thereof.

 

(c) Expiration Date. Each Letter of Credit shall expire no later than the
earlier of (i) one year from the date of its issuance and (ii) the date that is
five Business Days prior to the first anniversary of the Revolver Termination
Date.

 

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Fronting Bank or the Lenders, each
Fronting Bank hereby grants to each Lender, and each such Lender hereby acquires
from such Fronting Bank, a participation in each Letter of Credit issued by such
Fronting Bank equal to such Lender’s Applicable Percentage from time to time of
the aggregate amount available to be drawn under such Letter of Credit,
effective upon the issuance of such Letter of Credit. In consideration and in
furtherance of the foregoing and for so long as any Letters of Credit shall
remain outstanding hereunder, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Fronting Bank, such Lender’s proportionate share of each L/C Disbursement made
by such Fronting Bank and not reimbursed by Weyerhaeuser forthwith on the date
due as provided in Section 2.02(e). Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

35



--------------------------------------------------------------------------------

(e) Reimbursement. If a Fronting Bank shall make any L/C Disbursement in respect
of a Letter of Credit, Weyerhaeuser shall pay to the Administrative Agent an
amount equal to such L/C Disbursement not later than the Business Day after
Weyerhaeuser shall have received notice from such Fronting Bank that payment of
such draft has been made.

 

(f) Obligations Absolute. Weyerhaeuser’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

(iii) the existence of any claim, setoff, defense or other right that
Weyerhaeuser, any other party guaranteeing, or otherwise obligated with,
Weyerhaeuser or any subsidiary or other affiliate thereof or any other person
may at any time have against the beneficiary under any Letter of Credit, any
Fronting Bank, the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by any Fronting Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and

 

(vi) any other act or omission to act or delay of any kind of any Fronting Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of Weyerhaeuser’s obligations hereunder;

 

provided, however, that the foregoing shall not be construed to excuse any
Fronting Bank from liability to Weyerhaeuser to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by Weyerhaeuser to the extent permitted by applicable law) suffered by
Weyerhaeuser that are caused by such Fronting Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.

 

It is understood that any Fronting Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the applicable Fronting Bank’s exclusive
reliance on the documents presented to it under such Letter

 

36



--------------------------------------------------------------------------------

of Credit as to any and all matters set forth therein, including reliance on the
amount of any draft presented under such Letter of Credit, whether or not the
amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute willful misconduct or gross negligence of such Fronting
Bank.

 

(g) Disbursement Procedures. Each Fronting Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Fronting Bank shall as promptly
as possible give telephonic notification, confirmed by telecopy, to the
Administrative Agent and the Borrower of such demand for payment and whether
such Fronting Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Weyerhaeuser of its obligation to reimburse such Fronting Bank and the
Lenders with respect to any such L/C Disbursement. The Administrative Agent
shall promptly give each Lender notice thereof.

 

(h) Interim Interest. When (x) a Fronting Bank shall make any L/C Disbursement
in respect of a Letter of Credit or (y) any Lender shall have acquired a
participation in a Letter of Credit pursuant to Section 2.20(d), then, unless
Weyerhaeuser shall reimburse such L/C Disbursement or pay for such participation
in full on the date thereof, the unpaid amount thereof shall bear interest for
the account of such Fronting Bank or such Lender, as applicable, for each day
from and including the date of such L/C Disbursement or the acquisition of such
participation, as applicable, to but excluding the earlier of, to the extent
applicable, the date of payment by Weyerhaeuser or the date on which interest
shall commence to accrue on the Base Rate Loans resulting from such L/C
Disbursement as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were a Base Rate Loan.

 

(i) Cash Collateralization. (w) If any Event of Default shall occur and be
continuing, Weyerhaeuser shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and of the amount to be
deposited, deposit in an account with the Administrative Agent, for the benefit
of the Fronting Banks and the Lenders, as applicable, an amount in cash equal to
the portion of the L/C Exposure attributable to Letters of Credit issued for the
account of Weyerhaeuser and outstanding as of such date.

 

(x) If on or after the Revolver Termination Date Weyerhaeuser shall have failed
to make any payment required to be made by it pursuant to Section 2.20(e),
Weyerhaeuser shall, on the Business Day it receives notice from the
Administrative Agent or any Fronting Bank thereof and of the amount to be
deposited, deposit in an account with the Administrative Agent, for the benefit
of the Fronting Banks and the Lenders, as applicable, an amount in cash equal to
the portion of the L/C Exposure attributable to Letters of Credit issued for the
account of Weyerhaeuser and outstanding as of such date.

 

37



--------------------------------------------------------------------------------

(y) If, by no later than three days prior to the Revolver Termination Date,
Weyerhaeuser shall not have caused to be terminated and/or replaced any and all
Letters of Credit then outstanding in accordance with Section 2.19(c),
Weyerhaeuser shall deposit in an account with the Administrative Agent, for the
benefit of the Fronting Banks and the Lenders, as applicable, an amount in cash
equal to the portion of the L/C Exposure attributable to Letters of Credit
issued for the account of Weyerhaeuser and outstanding as of such date.

 

(z) Each deposit of cash pursuant to this Section 2.20(i) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Such deposits shall not bear interest. Moneys in such account shall
automatically be applied by the Administrative Agent to reimburse the applicable
Fronting Bank and Lenders participating pursuant to Section 2.20(d) for L/C
Disbursements attributable to Letters of Credit issued for the account of
Weyerhaeuser for which such Fronting Bank and such participating Lenders have
not been reimbursed, and any remaining amounts will either (i) be held for the
satisfaction of the reimbursement obligations of Weyerhaeuser for the L/C
Exposure at such time or (ii) if the maturity of the Loans has been accelerated,
be applied to satisfy the obligations of the Borrowers under this Agreement. If
Weyerhaeuser is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to Weyerhaeuser within three Business
Days after all Events of Default have been cured or waived.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers represents and warrants to each of the Lenders and each of
the Fronting Banks that:

 

Section 3.01 Organization; Powers. Such Borrower and each of its Restricted
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect,
and (d) in the case of such Borrower, has the corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and to borrow hereunder.

 

Section 3.02 Authorization. The execution, delivery and performance by such
Borrower of each of the Loan Documents and the borrowings and issuances of
Letters of Credit hereunder, and the consummation of the other transactions
contemplated hereby (collectively, the “Transactions”) (a) have been duly
authorized by all requisite corporate and, if required, stockholder action and
(b) (i) will not violate (A) any provision of law, statute, rule or regulation,
(B) of the certificate or articles of incorporation or other constitutive
documents or by-laws of

 

38



--------------------------------------------------------------------------------

such Borrower or any of its Restricted Subsidiaries, (C) any order of any
Governmental Authority or (D) any provision of any indenture, agreement or other
instrument to which such Borrower or any of its Restricted Subsidiaries is a
party or by which any of them or any of their property is or may be bound, (ii)
will not be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or (iii) will not result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by such Borrower or any of its Restricted Subsidiaries except, in each
case other than (a) and (b)(i)(B), as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by such Borrower and constitutes, and each other Loan Document when executed and
delivered by such Borrower will constitute, a legal, valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.04 Consents and Approvals. No action, consent or approval of,
registration or filing with, or any other action by any Governmental Authority
or any other third party is or will be required in connection with the
Transactions, except as have been made or obtained (without the imposition of
any conditions that are not acceptable to the Lenders) and are in full force and
effect (other than any action, consent, approval, registration or filing the
absence of which could not reasonably be expected, either individually or in the
aggregate with any such other consents, approvals, registrations or filings, to
result in a Material Adverse Effect). No law or regulation shall be applicable,
restraining, preventing or imposing materially adverse conditions upon the
Transactions or the rights of the Borrowers and their respective subsidiaries
freely to transfer or otherwise dispose of, or to create any Lien on, any
properties now owned or hereafter acquired by any of them except, in each case,
as could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.05 Financial Statements. (a) Weyerhaeuser has heretofore furnished to
the Lenders its consolidated balance sheets and statements of earnings and
statements of cash flows, together with the notes thereto, as of and for the
fiscal year ended December 28, 2003, audited by and accompanied by the opinion
of KPMG LLP, independent public accountants.

 

(b) WRECO has heretofore furnished to the Lenders its consolidated balance
sheets and statements of earnings and statements of cash flows, together with
the notes thereto, as of and for the fiscal year ended December 28, 2003,
audited by and accompanied by the opinion of KPMG LLP, independent public
accountants.

 

(c) Such financial statements referred to in Section 3.05(a) and (b) present
fairly in all material respects the financial position and results of operations
of Weyerhaeuser, WRECO and their respective consolidated subsidiaries as of such
dates and for such periods. Such balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of Weyerhaeuser, WRECO and their
respective consolidated subsidiaries as of the dates thereof. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis.

 

39



--------------------------------------------------------------------------------

Section 3.06 No Material Adverse Change. Other than changes in operating results
arising in the ordinary course of business and except as otherwise disclosed
publicly or to the Lenders prior to the date hereof, there has been no material
adverse change in the business, financial condition, operations or properties of
Weyerhaeuser and its subsidiaries, taken as a whole, since December 28, 2003.

 

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of such
Borrowers and its Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all of its material properties and assets, except
for defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes.

 

(b) Each of such Borrowers and its Restricted Subsidiaries (i) has complied with
all obligations under all leases to which it is a party, and (ii) enjoys
peaceful and undisturbed possession under all such leases, except where such
non-compliance or lack of peaceful and undisturbed possession would not result
in a Material Adverse Effect. All leases to which the Borrowers and their
respective Restricted Subsidiaries are a party are in full force and effect,
except where such lack of force and effect would not result in a Material
Adverse Effect.

 

Section 3.08 Subsidiaries. Schedule 3.08 Part I for Weyerhaeuser and Schedule
3.08 Part II for WRECO (i) set forth as of the Closing Date a list of all
subsidiaries of Weyerhaeuser and WRECO and the percentage ownership interest of
Weyerhaeuser and WRECO therein, as applicable, and (ii) for Weyerhaeuser and
WRECO, designate those Subsidiaries which are Unrestricted Subsidiaries.

 

Section 3.09 Litigation; Compliance with Laws. (a) Except as disclosed in
Weyerhaeuser’s Report on Form 10-K for the fiscal year ended December 28, 2003,
there are no actions, suits, investigations, litigations or proceedings pending
or, to the knowledge of the Borrowers, threatened against or affecting the
Borrowers or any of their Restricted Subsidiaries in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.

 

(b) Except as disclosed in Weyerhaeuser’s Report on Form 10-K for the fiscal
year ended December 28, 2003, neither such Borrower nor any of its Restricted
Subsidiaries is in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.10 Agreements. (a) Neither such Borrower nor any of its Restricted
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted in a Material Adverse Effect.

 

(b) Neither such Borrower nor any of its Restricted Subsidiaries is in default
in any manner under any material agreement or instrument (except for any
indenture or other agreement or instrument evidencing Indebtedness) to which it
is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

 

40



--------------------------------------------------------------------------------

Section 3.11 Federal Reserve Regulations. (a) Neither such Borrower nor any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Regulations of the Board, including Regulation T, U or X.

 

Section 3.12 Investment Company Act; Public Utility Holding Company Act. Neither
such Borrower nor any of its Restricted Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

 

Section 3.13 Tax Returns. Each of such Borrower and its Subsidiaries has filed
or caused to be filed all material Federal, state and local tax returns required
to have been filed by it and has paid or caused to be paid all material taxes
shown to be due and payable on such returns or on any assessments received by
it, except taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or Subsidiary, as the case may be, shall
have set aside on its books appropriate reserves.

 

Section 3.14 No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of such Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, when taken
together with the reports and other filings with the SEC, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

Section 3.15 Compliance with ERISA. Except as would not have a Material Adverse
Effect, subject to the following sentences of this Section 3.15, each Plan
subject to ERISA or the Code, as applicable, is in compliance with ERISA and the
Code; no Reportable Event has occurred with respect to a Plan, no Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability in
excess of $40,000,000, and all Plans collectively do not have Unfunded Current
Liabilities in excess of $91,000,000 in the aggregate, and no Plan subject to
ERISA or the Code, as applicable, has an accumulated or waived funding
deficiency, has permitted decreases in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Code; neither such Borrower nor any ERISA Affiliate has
incurred any liability to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section
4975 of the Code or expects to incur any material liability under any of the
foregoing Sections with respect to any such Plan; no condition exists which
presents a risk to such Borrower or any ERISA Affiliate of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no proceedings have been instituted to terminate any Plan; no lien imposed
under the Code or ERISA on the assets of such Borrower or any ERISA Affiliate
exists or is likely to arise on account of any Plan; such Borrower and its
Subsidiaries do not maintain or contribute to any

 

41



--------------------------------------------------------------------------------

“welfare plan” (within the meaning of Section 3(1) of ERISA) which provides life
insurance or health benefits to retirees (other than as required by Section 601
of ERISA) the obligations with respect to which could reasonably be expected to
have a Material Adverse Effect.

 

Section 3.16 Environmental Matters. Except as disclosed in Weyerhaeuser’s Report
on Form 10-K for the fiscal year ended December 28, 2003, filed with the SEC,
(a) neither Borrower nor any of its Subsidiaries has failed to comply with any
Federal, state, local and other statutes, ordinances, orders, judgments, rulings
and regulations relating to environmental pollution or to environmental
regulation or control, where any such failure to comply, alone or together with
any other such noncompliance, could result in a Material Adverse Effect; (b)
neither Borrower nor any of its Subsidiaries has received notice of any failure
so to comply which alone or together with any other such failure could result in
a Material Adverse Effect; and (c) the Borrowers’ and their respective
Subsidiaries’ plants have not managed any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants, as those
terms are used in the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act or any other Environmental Law, in violation of any regulations
promulgated pursuant thereto or in any other applicable law where such violation
could reasonably result, individually or together with other violations, in a
Material Adverse Effect.

 

Section 3.17 Maintenance of Insurance. Such Borrower and each of its Restricted
Subsidiaries maintains insurance (which may be self insurance) for all of its
insurable properties: (a) by financially sound and reputable insurers to the
extent of insurance obtained from third party insurers; (b) to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by such Borrower or such Restricted
Subsidiaries; and (c) as may be required by law.

 

ARTICLE IV

 

CONDITIONS OF LENDING AND

ISSUANCE OF LETTERS OF CREDIT

 

The obligations of the Lenders to make Loans hereunder and the obligation of
each Fronting Bank to issue Letters of Credit hereunder (or to amend, renew or
extend an existing Letter of Credit) are subject to the satisfaction of the
following conditions:

 

Section 4.01 All Borrowings and Issuances. On the date of each Borrowing and on
the date of each issuance of a Letter of Credit (and each amendment, renewal or
extension thereof):

 

(a) Notice. The Administrative Agent or any Fronting Bank, as applicable, shall
have received from the applicable Borrower a notice of such Borrowing or a
notice of such issuance, amendment, renewal or extension as required by Section
2.02, 2.03 or 2.20, as applicable.

 

42



--------------------------------------------------------------------------------

(b) Representations. The representations and warranties of the Borrowers set
forth in Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.10(b), 3.11 and 3.12 shall be
true and correct in all material respects on and as of such date with the same
effect as though made on and as of such date at the time of and immediately
after such Borrowing or at the time of and immediately after the issuance,
amendment, renewal or extension of a Letter of Credit hereunder.

 

(c) Compliance, etc. The Borrowers shall be in compliance with all the terms and
provisions set forth herein and in each other Loan Document on their part to be
observed or performed, and, as applicable, at the time of and immediately after
such Borrowing or at the time of and immediately after the issuance, amendment,
renewal or extension of a Letter of Credit hereunder, no Event of Default or
Default shall have occurred and be continuing.

 

Each Borrowing and each issuance of a Letter of Credit hereunder (or an
amendment, renewal or extension thereof) shall be deemed to constitute a
representation and warranty by the Borrowers on the date of such Borrowing,
issuance, amendment, renewal or extension, as the case may be, as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

 

Section 4.02 Closing Date. In addition to all the conditions set forth in
Section 4.01, on or before the Closing Date:

 

(a) Opinions. The Administrative Agent shall have received a favorable written
opinion of (i) Perkins Coie, special counsel for the Borrowers, dated the
Closing Date and addressed to the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) Lorrie Scott, Esq., Senior
Legal Counsel to Weyerhaeuser, as counsel for Weyerhaeuser, dated the Closing
Date and addressed to the Lenders, in form and substance reasonably satisfactory
to the Administrative Agent.

 

(b) Legal Matters. All legal matters (including any documentation) related to
this Agreement and the Transactions shall be satisfactory to the Lenders and to
Shearman & Sterling LLP, special counsel for the Administrative Agent.

 

(c) Articles, etc. The Administrative Agent shall have received (i) a copy of
the certificate or articles of incorporation, including all amendments thereto,
of each of the Borrowers, certified as of a recent date by the Secretary of
State of their respective States of incorporation, and certificates as to the
good standing of each of the Borrowers, as of a recent date, from each such
Secretary of State; (ii) a certificate from each of the Borrowers of their
respective Secretary or Assistant Secretary dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Borrower as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Borrower

 

43



--------------------------------------------------------------------------------

authorizing the execution, delivery and performance of such Borrower of any and
all documents and agreements to be entered into with respect to the Loan
Documents and the borrowings to be made thereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation of such Borrower have not
been amended since the date of the last amendment thereto shown on the
certificates of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document or agreement delivered in connection with the
Transactions on behalf of such Borrower; (iii) a certification of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above; and (iv)
such other documents as the Lenders or Shearman & Sterling LLP, special counsel
for the Administrative Agent, may reasonably request.

 

(d) Officers’ Certificates. The Administrative Agent shall have received a
certificate from each Borrower, dated the Closing Date and signed by a Financial
Officer of such Borrower, confirming (i) compliance with the condition precedent
set forth in paragraph (c) of Section 4.01, and (ii) that the representations
and warranties of such Borrower set forth herein are true and correct in all
material respects on and as of the Closing Date (except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date), immediately prior to, and after giving effect
to, the initial Borrowing and/or the initial issuance of a Letter of Credit
hereunder.

 

(e) Fees. The Administrative Agent and the Lenders shall have received all Fees
and other amounts due and payable on or prior to the Closing Date.

 

(f) Loan Documents. The Administrative Agent shall have received a fully
executed counterpart of this Agreement, and an executed copy of each Loan
Document (other than this Agreement).

 

Section 4.03 Term Loan Conversion Conditions. On the date any Term Loan
Conversion is effective:

 

(a) Representations. The representations and warranties of the Borrower electing
such Term Loan Conversion shall be true and correct in all material respects on
and as of such date with the same effect as though made on and as of such date
(except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date).

 

(b) Compliance, etc. The Borrower electing such Term Loan Conversion shall be in
compliance with all the terms and provisions set forth herein and in each other
Loan Document on its part to be observed or performed, and at the time of and
immediately after the Term Loan Conversion, no Event of Default or Default shall
have occurred and be continuing.

 

44



--------------------------------------------------------------------------------

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees with each Lender, each Fronting Bank and the
Administrative Agent that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any Fees or any other expenses or
amounts payable under any Loan Document shall be unpaid, or any Letter of Credit
shall remain outstanding, or any amounts drawn thereunder shall remain unpaid,
unless the Required Lenders (or, where indicated, the Lenders) shall otherwise
consent in writing, each Borrower will, and will cause each of its Restricted
Subsidiaries (except in the case of Sections 5.03 (which applies to
Weyerhaeuser), 5.06 (which applies to Weyerhaeuser, WRECO and their respective
ERISA Affiliates) and 5.09 (which applies to Weyerhaeuser, WRECO and all of
their respective Subsidiaries)) to:

 

Section 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.01(c)
(with respect to Weyerhaeuser) and Section 6.02(d) (with respect to WRECO) and,
with respect to Restricted Subsidiaries, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, provided, however,
that such Borrower may liquidate or dissolve any of its Subsidiaries to the
extent the assets of such Subsidiary are transferred to Weyerhaeuser or any of
its Restricted Subsidiaries.

 

(b) Except in each case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary in the conduct of its business;
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated; (iii) comply with all applicable laws,
rules, regulations and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and (iv) at all times maintain and preserve all
property necessary in the conduct of such business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all necessary and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

 

(c) Maintain compliance with each of its loans, contracts, leases and other
obligations (other than Indebtedness) except such as are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established, and except for such noncompliance as could not reasonably be
expected to have, in any case or in the aggregate, a Material Adverse Effect.

 

Section 5.02 Insurance. (a) Keep such of its insurable properties as are insured
with third-party insurers insured at all times by financially sound and
reputable insurers; and (b) maintain (i) insurance (which may include self
insurance), to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it; and (ii) such insurance as may be required by law.

 

45



--------------------------------------------------------------------------------

Section 5.03 Obligations and Taxes. Pay its obligations (other than
Indebtedness) promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise which, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required (i) with respect to any
such tax, assessment, charge, levy or claim so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings and such
Borrower or such Subsidiary shall have set aside on its books appropriate
reserves with respect thereto or (ii) if the failure to make such payments or to
discharge such Liens is not, in any case or in the aggregate, reasonably likely
to have a Material Adverse Effect.

 

Section 5.04 Financial Statements, Reports, etc. In the case of each Borrower,
furnish to the Administrative Agent (which shall promptly furnish to each
Lender):

 

(a) within 95 days after the end of each fiscal year, its consolidated balance
sheets and related statements of earnings and statements of cash flows, together
with the notes thereto, showing the financial position of such Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
their operations and the operations of such subsidiaries during such year, all
audited by KPMG LLP or other independent public accountants of recognized
national standing acceptable to the Required Lenders and accompanied by an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present the financial position and results of operations of each such Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, except as therein noted;

 

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheets and related statements of
earnings and, with respect to Weyerhaeuser, statements of cash flows, showing
the financial position of Weyerhaeuser and its consolidated Subsidiaries as of
the close of such fiscal quarter and the results of its operations and the
operations of such consolidated Subsidiaries during such fiscal quarter and the
then elapsed portion of the fiscal year, all certified (in the form of Exhibits
D-1 and D-2, with respect to Weyerhaeuser and WRECO, respectively) by one of its
Financial Officers as fairly presenting the financial position and results of
operations of each such Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except as
therein noted, subject to appropriate year-end audit adjustments;

 

(c) concurrently with any delivery of financial statements under (a) or (b)
above, a certificate (in the form of Exhibits D-3 and D-4, with respect to
Weyerhaeuser and WRECO, respectively) of the accounting firm or Financial
Officer of such Borrower opining on or certifying such statements (which
certificate, when furnished by an

 

46



--------------------------------------------------------------------------------

accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations) (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) in the case of
Weyerhaeuser setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.01(d) and 6.01(e) and (iii) including a reconciliation setting forth
adjustments made to such financial statements in order to make the calculations
set forth in clause (ii) above;

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it or any of
its Subsidiaries with the SEC, or with any national securities exchange, or
distributed to its shareholders, as the case may be;

 

(e) as soon as practicable, copies of such further financial statements and
reports as such Borrower shall send to banks with which it has lines of credit,
and all such financial statements and reports as such Borrower shall send to its
shareholders (unless all of the outstanding shares of capital stock of such
Borrower are held by one Person);

 

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of such Borrower or any of
its Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent, any Fronting Bank or any Lender may reasonably request (it
being understood that neither Borrower shall be required to provide any
information or documents which are subject to confidentiality provisions the
nature of which prohibit such disclosure);

 

(g) promptly, and in any event within 2 days, upon becoming aware thereof,
notice of any proposed or actual down-grade, suspension or withdrawal of the
rating provided by S&P or Moody’s to Weyerhaeuser in respect of its Senior
Unsecured Long-Term Debt; and

 

(h) information required to be delivered pursuant to paragraphs (a), (b), (d)
and (e) shall be deemed to have been delivered on the date on which Weyerhaeuser
provides notice to the Administrative Agent that such information has been
posted on Weyerhaeuser’s website on the internet at the website address listed
on the signature pages thereof, at www.sec.gov or at another website identified
in such notice and accessible by the Lenders without charge; provided that
Weyerhaeuser shall deliver paper copies of the reports and financial statements
referred to in paragraphs (a), (b), (d) and (e) of this Section 5.04 to the
Administrative Agent, any Fronting Bank or any Lender who requests Weyerhaeuser
to deliver such paper copies until written notice to cease delivering paper
copies is given by such Administrative Agent, Fronting Bank or Lender to
Weyerhaeuser.

 

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which shall promptly furnish to each Lender) prompt written notice of the
following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

47



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Weyerhaeuser, WRECO
or any of their respective Affiliates which, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c) any development that has resulted in a Material Adverse Effect; and

 

(d) the issuance by any Governmental Authority of any injunction, order,
decision or other restraint prohibiting, or having the effect of prohibiting,
the making of the Loans or the initiation of any litigation or similar
proceeding seeking any such injunction, order or other restraint;

 

provided that in each case (other than Subsection 5.05 (a)) no Borrower shall be
required to provide separate notice of any event disclosed in any report
promptly filed with the SEC.

 

Section 5.06 ERISA. As soon as possible and, in any event, within 10 Business
Days after Weyerhaeuser knows of the occurrence of any of the following events
which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, Weyerhaeuser will deliver to the Administrative Agent a
certificate of the Financial Officer of Weyerhaeuser setting forth details as to
such occurrence and such action, if any, which Weyerhaeuser or an ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given to or filed with or by Weyerhaeuser or such ERISA
Affiliate, the PBGC, a Plan participant or the Plan administrator with respect
thereto: (a) that a Reportable Event has occurred, (b) that an accumulated
funding deficiency has been incurred or an application has been made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan, (c)
that a Plan has been or is in the process of being terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA, (d) that a Plan has
an Unfunded Current Liability, (e) that proceedings have been instituted to
terminate a Plan, (f) that a proceeding has been instituted pursuant to Section
515 of ERISA to collect a delinquent contribution to a Plan, or (g) that
Weyerhaeuser or any ERISA Affiliate will or is reasonably likely to incur any
liability (including any contingent or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or with respect to a Plan under Section 4975 of the
Code or Section 409, 502(i) or 502(l) of ERISA. Weyerhaeuser will, upon written
request, deliver to the Administrative Agent a complete copy of the annual
report (Form 5500) of each Plan required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the
Administrative Agent pursuant to the first sentence hereof, copies of annual
reports and any other notices received by Weyerhaeuser or any ERISA Affiliate
required to be delivered to the Administrative Agent hereunder shall be
delivered to the Administrative Agent no later than 10 Business Days after the
later of the date such report or notice has been filed with the Internal Revenue
Service or the PBGC, given to Plan participants, received by Weyerhaeuser or
such ERISA Affiliate or requested in writing by the Administrative Agent.

 

48



--------------------------------------------------------------------------------

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
appropriate, accurate and complete financial records and permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of each such Borrower or
any of its Restricted Subsidiaries at reasonable times and, with reasonable
prior notice given to Weyerhaeuser, as often as requested and until a Default
has occurred at the expense of the Administrative Agent or such Lender, and to
make extracts from and copies of such financial records, and permit any
representatives designated by any Lender, any Fronting Bank or the
Administrative Agent to discuss the affairs, finances and condition of
Weyerhaeuser, WRECO or any such Restricted Subsidiary with the officers thereof
and independent accountants (so long as a representative of Weyerhaeuser is
present, or Weyerhaeuser has consented to the absence of such a representative)
therefor (in each case subject to such Borrower’s obligations under applicable
confidentiality provisions).

 

Section 5.08 Use of Proceeds. Use the credit extended pursuant to this Agreement
only for the purposes set forth in the recitals to this Agreement.

 

Section 5.09 Environmental Matters. (a) (i) Comply in all material respects with
all Environmental Laws applicable to the ownership or use of any real property
owned or leased by such Borrower or any of its Subsidiaries, except where such
noncompliance is not, in any case or in the aggregate, reasonably likely to have
a Material Adverse Effect, (ii) include in all material contracts with tenants
and other persons occupying such real property provisions to ensure such
tenants’ compliance in all material respects with all such Environmental Laws,
and diligently enforce and prosecute its rights with respect to such provisions,
(iii) pay or cause to be paid in the case of sole liability, or, in the case of
joint liability, to seek contribution or compensation in respect of, all costs
and expenses incurred in connection with such compliance, except in respect to
costs and expenses that are being contested in good faith and for which such
Borrower or such Subsidiary, as the case may be, shall have set aside on its
books appropriate reserves, and except where failures to make such payments are
not, in any case or in the aggregate, reasonably likely to have a Material
Adverse Effect, and (iv) use its best efforts to keep or cause to be kept all
such real property free and clear of any liens imposed pursuant to any
Environmental Laws, except in respect to liens that are being contested in good
faith, and except in respect to liens the existence of which is not, in any case
or in the aggregate, reasonably likely to have a Material Adverse Effect.

 

(b) Neither such Borrower, nor any of its Subsidiaries will generate, use,
treat, store, Release, or permit the generation, use, treatment, storage or
Release of Hazardous Materials on any real property owned or leased by such
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such real property, except for quantities
generated, used, treated, stored, or Released on, or transported to or from,
such real property in the ordinary course of business in material compliance
with all applicable Environmental Laws and, except for such generation, use,
treatment or storage on, or transportation to or from, any such real property of
Hazardous Materials as is not, in any case or in the aggregate, reasonably
likely to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

(c) If the Administrative Agent receives any notice from such Borrower pursuant
to subsection (d) of this Section 5.09 or if the Administrative Agent otherwise
acquires knowledge of any Environmental Claim which in the sole determination of
the Required Lenders would have a Material Adverse Effect with respect to such
Borrower then upon the written request of the Required Lenders, such Borrower
will provide, at its sole cost and expense, an environmental site assessment
report concerning any real property owned or leased by such Borrower or an
affected Subsidiary prepared by an environmental consulting firm approved by the
Required Lenders, indicating the presence or absence of Hazardous Materials and
the potential costs of any removal or remedial action in connection with any
Hazardous Materials on any real property owned or leased by such Borrower or any
of its Subsidiaries.

 

(d) Such Borrower will immediately advise the Administrative Agent in writing of
any of the following:

 

(i) Any pending or threatened Environmental Claim against such Borrower or any
of its Subsidiaries or any real property owned or leased by such Borrower or any
of its Subsidiaries which if determined adversely to such Borrower or any of its
Subsidiaries would be reasonably likely to have a Material Adverse Effect;

 

(ii) Any condition or occurrence on any real property owned or leased by such
Borrower or any of its Subsidiaries that (A) results in noncompliance by such
Borrower or any of its Subsidiaries with any applicable Environmental Law which
noncompliance is reasonably likely to have a Material Adverse Effect, or (B)
could reasonably be anticipated to form the basis of an Environmental Claim
against such Borrower or any of its Subsidiaries or any real property owned or
leased by such Borrower or any of its Subsidiaries and which if determined
adversely to such Borrower or any of its Subsidiaries would be reasonably likely
to have a Material Adverse Effect;

 

(iii) Any condition or occurrence on any real property owned or leased by such
Borrower or any of its Subsidiaries or, to the actual knowledge of such Borrower
or any of its Subsidiaries, any property adjoining or in the vicinity thereof
that could reasonably be anticipated to cause such real property to be subject
to any restrictions on the ownership, occupancy, use, or transferability thereof
under any Environmental Law which restrictions, in any case or in the aggregate,
are reasonably likely to have a Material Adverse Effect; and

 

(iv) The taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Materials on any real property owned or leased
by such Borrower or any of its Subsidiaries the taking of which, in any case or
in the aggregate, is reasonably likely to have a Material Adverse Effect.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, or removal or remedial action and the
action which such Borrower or any of its Subsidiaries proposes to take in
response thereto.

 

50



--------------------------------------------------------------------------------

Section 5.10 OCBM Agreement. With respect to Weyerhaeuser, perform, observe and
comply with each of its covenants and agreements in the OCBM Agreement, and do
or cause to be done all things necessary to keep the OCBM Agreement in full
force and effect.

 

Section 5.11 Further Assurances. Promptly cause to be taken, executed,
acknowledged or delivered, at the sole expense of such Borrower, all such
further acts, documents and assurances as the Required Lenders may from time to
time reasonably request in order for such Borrower to carry out its obligations
hereunder and under the other Loan Documents.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Section 6.01 Covenants of Weyerhaeuser. Weyerhaeuser covenants and agrees with
each Lender, each Fronting Bank and the Administrative Agent that, so long as
this Agreement shall remain in effect or the principal of or interest on any
Loan, any Fees or any other expenses or amounts payable under any Loan Document
shall be unpaid or any Letter of Credit shall remain outstanding or any amounts
drawn thereunder shall remain unpaid, unless the Required Lenders shall
otherwise consent in writing, it will not, either directly or indirectly:

 

(a) Secured Indebtedness. (i) Issue, assume or guarantee, or permit any of its
Restricted Subsidiaries to issue, assume or guarantee, any indebtedness for
money borrowed (hereinafter in this Section 6.01(a) referred to as “debt”), if
such debt is secured by a deed of trust, mortgage, pledge, security interest or
other lien or encumbrance (any deed of trust, mortgage, pledge, security
interest or other lien or encumbrance being hereinafter in this Section 6.01(a)
referred to as a “mortgage” or collectively “mortgages”) upon or with respect to
any timber or timberlands of Weyerhaeuser or such Restricted Subsidiary located
in the States of Washington, Oregon, Arkansas, Oklahoma, Mississippi or North
Carolina, or upon or with respect to any principal manufacturing plant of
Weyerhaeuser or such Restricted Subsidiary located anywhere in the United States
of America, in either case now owned or hereafter acquired, without in any such
case effectively providing, concurrently with the issuance, assumption or
guarantee of any such debt, that the Loans and Letters of Credit (together with,
if Weyerhaeuser shall so determine, any other indebtedness of or guarantee by
Weyerhaeuser or such Restricted Subsidiary ranking equally with the Loans or
Letters of Credit and then existing or thereafter created) shall be secured
equally and ratably with (or prior to) such debt; provided, however, that the
foregoing restrictions shall not be applicable to:

 

(1) mortgages upon or with respect to any property of any of its Restricted
Subsidiaries securing debt of such Restricted Subsidiary to Weyerhaeuser or
another Restricted Subsidiary of Weyerhaeuser;

 

(2) mortgages upon or with respect to any property acquired, constructed or
improved by Weyerhaeuser or any of its Restricted Subsidiaries after the date of
this Agreement which are created, incurred or assumed

 

51



--------------------------------------------------------------------------------

contemporaneously with, or within 90 days after, such acquisition, construction
or improvement, to secure or provide for the payment of any part of the purchase
price of such property or the cost of such construction or improvement, or
mortgages upon or with respect to any property existing at the time of
acquisition thereof; provided, however, that in the case of any such
construction or improvement the mortgage shall not apply to any property
theretofore owned by Weyerhaeuser or any of its Restricted Subsidiaries other
than any theretofore unimproved real property on which the property so
constructed, or the improvement, is located;

 

(3) any extension, renewal or replacement of any mortgage referred to in clause
(2) above or clause (4) below; provided, however, that the principal amount of
indebtedness secured thereby shall not exceed the principal amount of
indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or part
of the same property which secured the mortgage so extended, renewed or
replaced; and

 

(4) any mortgage existing on any timber or timberlands of any Person or upon or
with respect to any principal manufacturing plant of any Person at the time of
acquisition by the Borrower or any of its Restricted Subsidiaries of such
Person.

 

(ii) Notwithstanding the provisions of paragraph (a)(i) of this Section 6.01,
Weyerhaeuser or any of its Restricted Subsidiaries may issue, assume or
guarantee secured debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other such debt of
Weyerhaeuser and its Restricted Subsidiaries and the Attributable Debt in
respect of Sale and Lease-Back Transactions (as defined in Section 6.01(b))
existing at such time (other than Sale and Lease-Back Transactions permitted
because Weyerhaeuser would be entitled to incur debt secured by a mortgage on
the property to be leased without equally and ratably securing the Loans
pursuant to paragraph (a)(i) of this Section 6.01, and other than Sale and
Lease-Back Transactions the proceeds of which have been applied in accordance
with clause (ii) of Section 6.01(b)), does not at the time exceed five percent
(5%) of Shareholders’ Interest in Weyerhaeuser and its Restricted Subsidiaries
(as hereinafter defined). The term “Attributable Debt” as used in this paragraph
shall mean, as of any particular time, the present value of the obligation of
the lessee for rental payments during the remaining term of any lease (including
any period for which such lease has been extended or may, at the option of the
lessor, be extended).

 

(iii) For purposes of this Section 6.01(a), (A) the term “principal
manufacturing plant” shall not include any manufacturing plant which, in the
reasonable opinion of the Board of Directors of Weyerhaeuser, is not a principal
manufacturing plant of Weyerhaeuser and its Restricted Subsidiaries; (B) the
following types of transactions shall not be deemed to create debt secured by a
mortgage: (1) the sale, mortgage or other transfer of timber in connection with
an arrangement under which Weyerhaeuser or any of its Restricted Subsidiaries is
obligated to cut such timber or a portion thereof in order

 

52



--------------------------------------------------------------------------------

to provide the transferee with a specified amount of money however determined;
(2) the mortgage of any property of Weyerhaeuser or any of its Restricted
Subsidiaries in favor of the United States, or any State, or any department,
agency or instrumentality of either, to secure partial, progress, advance or
other payments to Weyerhaeuser or any of its Restricted Subsidiaries pursuant to
the provisions of any contract or statute and (3) liens existing on property at
the time of acquisition of such property; and (C) the term “Shareholders’
Interest in Weyerhaeuser and its Restricted Subsidiaries” shall mean the
aggregate of capital and surplus, including surplus resulting from the March 1,
1913 revaluation of timber and timberlands, of Weyerhaeuser and its Restricted
Subsidiaries, after deducting the cost of shares of Weyerhaeuser held in
treasury.

 

(b) Sale and Lease-Back. Enter into any arrangement, or permit any Restricted
Subsidiary to enter into any arrangement, with any Person providing for the
leasing by Weyerhaeuser or any of its Restricted Subsidiaries of any real
property in the United States (except for temporary leases for a term of not
more than three years), which property has been or is to be sold or transferred
by Weyerhaeuser or such Restricted Subsidiary to such Person (herein referred to
as a “Sale and Lease-Back Transaction”), unless (i) Weyerhaeuser or such
Restricted Subsidiary would be entitled to incur debt secured by a mortgage on
the property to be leased without equally or ratably securing the Loans pursuant
to Section 6.01(a), or (ii) Weyerhaeuser applies an amount equal to the fair
value (as determined by the Board of Directors of Weyerhaeuser) of the property
so leased to the retirement (other than any mandatory retirement), within 90
days of the effective date of any such Sale and Lease-Back Transaction, of
indebtedness for borrowed money incurred or assumed by Weyerhaeuser which by its
terms matures at, or is extendible or renewable at the option of the obligor to,
a date more than 12 months after the date of the creation of such debt.

 

(c) Merger, Consolidation, etc. Be a party to a merger or consolidation or sell,
transfer or otherwise dispose of all or substantially all of its properties or
assets in a single transaction or in a series of related transactions unless (i)
such merger, consolidation, sale, transfer or disposition is made with respect
to another corporation incorporated and doing business primarily within the
United States of America which shall expressly assume, in form and substance
reasonably satisfactory to the Required Lenders, the obligations of Weyerhaeuser
under the Loan Documents and Weyerhaeuser’s Loans and Letters of Credit, and
(ii) immediately after giving effect to such merger, consolidation, sale,
transfer or disposition, no Default or Event of Default hereunder shall have
occurred and be continuing.

 

(d) Debt Ratio. Permit Total Funded Indebtedness to exceed (i) on or after the
Closing Date, 69% of the sum of Weyerhaeuser’s Total Adjusted Shareholders’
Interest and Total Funded Indebtedness and (ii) on or after June 30, 2005, 65%
of such sum.

 

(e) Net Worth. At any time permit Weyerhaeuser’s Total Adjusted Shareholders’
Interest to be less than $4,955,000,000.

 

(f) Change in Business. Engage in, or permit any Restricted Subsidiary to engage
in, any material business activities or operations substantially different from,
or unrelated to, the business activities and operations conducted by it as of
the date hereof, except for reasonable extensions, developments and
modifications thereof.

 

53



--------------------------------------------------------------------------------

Section 6.02 Covenants with respect to WRECO. WRECO covenants and agrees with
each Lender, each Fronting Bank and the Administrative Agent that, so long as
this Agreement shall remain in effect or the principal of or interest on any
Loan, any Fees or any other expenses or amounts payable under any Loan Document
shall be unpaid, or any Letter of Credit shall remain outstanding or any amounts
drawn thereunder shall remain unpaid, unless the Required Lenders shall
otherwise consent in writing, it will not, either directly or indirectly:

 

(a) Capital Base. Have a Capital Base less than $100,000,000.

 

(b) Limitation on Indebtedness. Create, issue, guarantee, assume or otherwise
become liable, directly or indirectly, or permit any of its Restricted
Subsidiaries to create, issue, guarantee, assume or otherwise become liable,
directly or indirectly, in respect of any (i) Senior Debt of WRECO or
Indebtedness of any of its Restricted Subsidiaries if, immediately after giving
effect to the incurrence thereof and to the application of the proceeds thereof,
the aggregate principal amount of all consolidated Senior Debt of WRECO and its
Restricted Subsidiaries then outstanding would exceed 80% of the sum of (x) the
Capital Base plus (y) the aggregate principal amount of Senior Debt of WRECO and
its Restricted Subsidiaries then outstanding; or (ii) Subordinated Debt of WRECO
if, immediately after giving effect to the incurrence thereof and to the
application of the proceeds thereof, the aggregate principal amount of
Subordinated Debt of WRECO then outstanding would exceed 100% of Adjusted Net
Worth. For purposes of this Section and Section 6.02(c), Indebtedness of a
Person which becomes a Restricted Subsidiary on any date shall be deemed to have
been issued or incurred as of such date.

 

(c) Limitation on Mortgages and Liens. Create, incur or permit to exist any
mortgage, pledge, encumbrance, lien, security interest or charge of any kind
(including liens or charges upon properties acquired or to be acquired under
conditional sales agreements or other title retention devices) on its property
or assets, whether now owned or hereafter acquired, or upon any income or
profits thereof, or permit any of its Restricted Subsidiaries to do any of the
foregoing, except:

 

(i) liens, charges, encumbrances and priority claims incidental to the conduct
of the business or the ownership of properties and assets (including
warehousemen’s, attorneys’ and statutory landlords’ liens) and liens, pledges or
deposits in connection with workmen’s compensation, unemployment insurance, old
age benefit or social security obligations, taxes, assessments, statutory
obligations or other similar charges, liens of contractors, mechanics and
materialmen, good faith deposits in connection with tenders, contracts or leases
to which WRECO or any of its Restricted Subsidiaries is a party or other
deposits required to be made in the ordinary course of business and not in
connection with the borrowing of money, easements, rights of way, restrictions
and other similar encumbrances that, in the aggregate, are not substantial in
amount and that do not in any case materially detract from the value of the
property subject thereto or substantially interfere with the ordinary conduct of
WRECO’s business; provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings;

 

54



--------------------------------------------------------------------------------

(ii) provided that no Default or Event of Default has occurred and is
continuing, the pledge of assets for the purpose of securing any appeal or stay
or discharge in the course of any legal proceeding and liens on or resulting
from judgments or awards in respect of which WRECO or any of its Restricted
Subsidiaries shall in good faith be prosecuting an appeal or proceeding for
review;

 

(iii) mortgages, liens or security interests existing as of the date of this
Agreement securing obligations of WRECO or any of its Restricted Subsidiaries
outstanding on such date and all renewals, extensions or refundings thereof
(without increase in the principal amount remaining unpaid at the time of any
such renewal, extension or refunding);

 

(iv) mortgages, liens or security interests securing Indebtedness of a
Restricted Subsidiary of WRECO to another Restricted Subsidiary of WRECO or to
WRECO;

 

(v) mortgages, conditional sale contracts, security interests or other
arrangements for the retention of title (including financing leases), in
addition to those permitted under subparagraphs (iii), (iv), (vi) and (vii)
hereof, given to secure the payment of the purchase price incurred in connection
with the acquisition of property useful and intended to be used in carrying on
the business of WRECO or any of its Restricted Subsidiaries, and liens existing
on such property at the time of acquisition thereof or at the time of
acquisition by WRECO or a Restricted Subsidiary of any Person then owning such
property whether or not such existing liens were given to secure the payment of
the purchase price of the property to which they attach; provided that the lien
or charge shall attach solely to the property acquired or purchased and any
improvements then or thereafter placed thereon;

 

(vi) mortgages, security interests and other encumbrances or liens on Real
Estate Assets, incurred or created in the ordinary course of the business of
WRECO and its Restricted Subsidiaries; provided that the aggregate principal
amount of all Indebtedness so secured and at any one time outstanding shall not
exceed 10% of the Capital Base at such time; and

 

(vii) mortgages, conditional sale contracts, security interests or other
arrangements for the retention of title (including financing leases), in
addition to those specifically permitted by foregoing subparagraphs (i) through
(vi) hereof, given to secure the payment of Senior Debt of WRECO or any of its
Restricted Subsidiaries, and any renewal, extension or refunding of any such
Senior Debt; provided that the aggregate principal amount of all Senior Debt of
WRECO and its Restricted Subsidiaries so secured and at any one time outstanding
shall not exceed 10% of the Capital Base at such time.

 

55



--------------------------------------------------------------------------------

In the event that any property is subjected to a lien or other encumbrance in
violation of this Section 6.02(c), WRECO will make or cause to be made effective
provision whereby the Loans shall be secured equally and ratably with all other
obligations secured thereby (provided, however, that such violation shall
constitute a default under this Agreement whether or not such provision is made)
and, if such provision is not made, an equitable lien, so equally and ratably
securing the Loans, shall (to the extent permitted by law) exist on such
property.

 

(d) Limitation on Mergers and Consolidations. Be a party to any merger or
consolidation unless (i) WRECO or a Weyerhaeuser Subsidiary (as defined below)
having substantially all of its assets and doing business primarily in the
United States of America shall be the surviving or resulting corporation of any
such merger or consolidation and immediately after giving effect to any such
merger or consolidation such successor corporation, whether or not WRECO, shall
be entitled to incur at least $1 of additional Senior Debt under Section
6.02(b); (ii) if the surviving or resulting corporation is not WRECO, the
surviving or resulting corporation shall be a Weyerhaeuser Subsidiary
incorporated within the United States of America and shall expressly assume the
obligations of WRECO under this Agreement and the other Loan Documents to which
it is a party by supplemental agreement reasonably satisfactory to the
Administrative Agent; (iii) immediately after giving effect to any such merger
or consolidation, no Default or Event of Default shall have occurred and be
continuing; and (d) WRECO shall have delivered to the Administrative Agent a
certificate signed by two of WRECO’s officers stating that such merger or
consolidation and, if a supplemental agreement is required in connection
therewith as aforesaid, such supplemental agreement comply with the provisions
described in this paragraph. Upon the consummation of any merger or
consolidation in which the surviving or resulting corporation is not WRECO in
accordance with the foregoing provisions, the surviving or resulting corporation
shall succeed to and be substituted for, and may exercise every right and power
of and shall be subject to all of the obligations of, WRECO under this Agreement
and the other Loan Documents to which it is a party, with the same effect as if
it had been named as WRECO therein. As used in this paragraph, the term
“Weyerhaeuser Subsidiary” means a corporation at least 79% of whose issued and
outstanding shares of capital stock at the time outstanding and having ordinary
voting power for the election of a majority of the directors of such corporation
shall be owned and controlled by Weyerhaeuser or a wholly owned Subsidiary of
Weyerhaeuser.

 

(e) Limitation on Sale of Assets. Sell, transfer or otherwise dispose of all or
substantially all of its properties and assets in a single transaction or in a
series of related transactions unless (i) the consideration received therefor
shall consist of cash, securities or other properties having an aggregate fair
value (as determined in good faith by the Board of Directors of WRECO) equal to
not less than the aggregate fair value (as determined in good faith by the Board
of Directors of WRECO) of the properties and assets so sold, transferred or
otherwise disposed of; (ii) immediately after giving effect thereto WRECO shall
be entitled to incur at least $1 of additional Senior Debt under Section
6.02(b); (iii) immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing; and (iv) WRECO shall have
delivered to the Administrative Agent a certificate signed by two of WRECO’s
officers stating that such transaction complies with the provisions described in
this paragraph.

 

56



--------------------------------------------------------------------------------

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.01 Events of Default. In case of the happening of any of the events
under Sections 7.01(a) through 7.01(l) below (an “Event of Default”):

 

(a) default shall be made in the payment by a Borrower of any principal of any
Loan or any reimbursement of any L/C Disbursement, when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

(b) default shall be made in the payment by a Borrower of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in Section
7.01(a) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
days;

 

(c) any representation or warranty made or deemed made by a Borrower in or in
connection with any Loan Document or the Borrowings or Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

 

(d) default shall be made in the due observance or performance by a Borrower or
any of its Subsidiaries (or its respective Restricted Subsidiaries, if such
covenant, condition or agreement applies only to Restricted Subsidiaries) of any
covenant, condition or agreement contained in Section 5.01(a), 5.05(a), 5.08 or
in Article VI;

 

(e) default shall be made in the due observance or performance by a Borrower or
any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in Section 7.01(a), 7.01(b), 7.01(c) or 7.01(d)) and such default
shall continue unremedied for a period of thirty days after notice thereof from
the Administrative Agent, any Fronting Bank or any Lender to such Borrower;

 

(f) a Borrower or any of its Restricted Subsidiaries shall (i) fail to pay, when
and as the same shall become due and payable (and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument related to such Indebtedness) any principal or interest, regardless
of amount, due in respect of Indebtedness in an aggregate principal amount in
excess of $100,000,000, or (ii) fail to observe or perform any other terms,
covenants, conditions or agreements contained in any agreements or instruments
evidencing or governing Indebtedness in an aggregate

 

57



--------------------------------------------------------------------------------

principal amount in excess of $100,000,000 (and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument related to such Indebtedness), if the effect of any failure or
failures referred to in this Section 7.01(f)(ii) is to cause or permit the
holder or holders of such Indebtedness or a trustee on its or their behalf (with
or without the giving of notice) to cause, such Indebtedness to become due prior
to its stated maturity;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Borrower or any of its Restricted Subsidiaries, or of a substantial
part of the property or assets of such Borrower or any of its Restricted
Subsidiaries, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Borrower or
any of its Restricted Subsidiaries or for a substantial part of the property or
assets of such Borrower or any of its Restricted Subsidiaries or (iii) the
winding-up or liquidation of such Borrower or any of its Restricted
Subsidiaries; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(h) a Borrower or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in Section
7.01(g) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such
Borrower or any of its Restricted Subsidiaries or for a substantial part of the
property or assets of such Borrower or any of its Restricted Subsidiaries, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;

 

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against a Borrower or any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of such Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

 

(j) any Plan shall fail to satisfy the minimum funding standard required for any
plan year or a waiver of such standard or extension of any amortization period
is sought or granted under Section 412 of the Code, any Plan is, shall have been
or is likely to be terminated or the subject of termination proceedings under
ERISA, any Plan shall have an Unfunded Current Liability, or Weyerhaeuser has
incurred or is likely to incur a liability to or on account of a Plan under
Sections 409, 502(i), 502(l), or 515 of ERISA or

 

58



--------------------------------------------------------------------------------

Section 4975 of the Code, or Weyerhaeuser or any ERISA Affiliate has incurred or
is likely to incur a liability to or on account of a Plan under Sections 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA; and there shall result from any such
event or events referred to in this Section 7.01(j) the imposition of a lien
upon the assets of Weyerhaeuser or any ERISA Affiliate, the granting of a
security interest, a liability or a material risk of incurring a liability to
the PBGC or the Internal Revenue Service or a Plan or a trustee appointed under
ERISA or a liability or a material risk of incurring a liability under Sections
409, 502(i) or 502(l) of ERISA or under Sections 4971 or 4975 of the Code;
which, in the good faith determination of the Required Lenders, will have a
Material Adverse Effect;

 

(k) there shall have occurred a Change in Control of a Borrower; or

 

(l) the OCBM Agreement shall cease, for any reason, to be in full force and
effect, or Weyerhaeuser shall contest the validity or enforceability thereof or
otherwise fail to comply with its obligations thereunder;

 

then, and in every such event (other than an event with respect to a Borrower
described in Section 7.01(g) or 7.01(h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrowers, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments of the Lenders and terminate forthwith the obligation of any
Fronting Bank to issue Letters of Credit (and require any outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.20(i)) and/or (ii)
declare the Loans then outstanding to the Borrowers to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to a Borrower described in Sections 7.01(g) or 7.01(h) above, the
Commitments of the Lenders and the obligation of any Fronting Bank to issue
Letters of Credit shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrowers accrued hereunder and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.01 The Administrative Agent. In order to expedite the transactions
contemplated by this Agreement, JPMorgan Chase Bank is hereby appointed to act
as Administrative Agent on behalf of the Lenders and the Fronting Banks. Each of
the Lenders and

 

59



--------------------------------------------------------------------------------

the Fronting Banks, and each assignee thereof, hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender and such
Fronting Bank and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof, together with such
actions and powers as are reasonably incidental thereto.

 

The Administrative Agent is hereby expressly authorized by the Lenders and the
Fronting Banks, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders and the Fronting Banks all payments of principal of and
interest on the Loans, all reimbursements made with respect to L/C Disbursements
and all other amounts due to the Lenders and the Fronting Banks hereunder, and
promptly to distribute to each Lender and each Fronting Bank its proper share of
each payment so received; (b) to give prompt notice on behalf of the Lenders and
the Fronting Banks to the Borrowers of any Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute promptly to each
Lender and each Fronting Bank copies of all notices, financial statements and
other materials delivered by the Borrowers pursuant to this Agreement as
received by the Administrative Agent.

 

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such to any Lender or any Fronting Bank for any
action taken or omitted by any of them except for its or his own gross
negligence or willful misconduct, or be responsible for any statement, warranty
or representation herein or the contents of any document delivered in connection
herewith, or be required to ascertain or to make any inquiry concerning the
performance or observance by the Borrowers of any of the terms, conditions,
covenants or agreements contained in any Loan Document. The Administrative Agent
shall not be responsible to the Lenders and the Fronting Banks for (i) the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or any other Loan Documents or other instruments or agreements or (ii)
the satisfaction of any condition set forth in any Loan Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. The duties of the Administrative Agent shall be mechanical
and administrative in nature; the Administrative Agent shall not have by reason
of this Agreement or any other Loan Document a fiduciary relationship in respect
of any Lender or any Fronting Bank. The Administrative Agent shall in all cases
be fully protected in acting, or refraining from acting, in accordance with
written instructions signed by the Required Lenders, the Lenders or any Fronting
Bank, as the case may be, and, except as otherwise specifically provided herein,
such instructions and any action or inaction pursuant thereto shall be binding
on all of the Lenders and all of the Fronting Banks. The Administrative Agent
shall, in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed to
be made by the proper Person, and shall not incur any liability for relying
thereon.

 

Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall have any responsibility to the Borrowers on account of the
failure of or delay in performance or breach by any Lender or any Fronting Bank
of any of its obligations hereunder or to any Lender or any Fronting Bank on
account of the failure of or delay in performance or breach by any other Lender,
any Fronting Bank or the Borrowers of any of their respective obligations
hereunder or under any other Loan Document or in connection herewith or
therewith.

 

60



--------------------------------------------------------------------------------

The foregoing shall not limit the obligations of JPMorgan Chase Bank (or its
successors and assigns) in its capacity as Lender hereunder. The Administrative
Agent may execute any and all duties hereunder by or through agents or employees
and shall be entitled to rely upon the advice of legal counsel (who may be
counsel for a Borrower), independent accountants and other experts selected by
it with respect to all matters arising hereunder and shall not be liable for any
action taken or suffered in good faith by it in accordance with the advice of
such counsel. The exculpatory provisions of this Article VIII shall apply to any
such agent or employee, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Lenders and the Fronting Banks hereby acknowledge that (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Lenders, the Lenders or any Fronting Bank, as the case may be, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers or any of their respective Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Fronting Banks and the Borrowers. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Fronting Banks, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, having a combined
capital and surplus of at least $500,000,000 or an Affiliate of any such bank.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor bank, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After the Administrative Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrowers or any of their respective Subsidiaries or other Affiliate
thereof as if it were not the Administrative Agent.

 

Each of the Lenders and each of the Fronting Banks agrees (i) to reimburse the
Administrative Agent, on demand, in the amount of its pro rata share (based on
its Commitment

 

61



--------------------------------------------------------------------------------

hereunder) of any expenses incurred for the benefit of the Lenders and the
Fronting Banks by the Administrative Agent, including counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders and the Fronting Banks, which shall not have been reimbursed by the
Borrowers and (ii) to indemnify and hold harmless the Administrative Agent and
any of its directors, officers, employees or agents, on demand, in the amount of
such pro rata share, from and against any and all losses, claims, damages,
liabilities and related expenses of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as the
Administrative Agent or any of them in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted by it
or any of them under this Agreement or any other Loan Document, to the extent
the same shall not have been reimbursed by the Borrowers; provided that no
Lender nor any Fronting Bank shall be liable to the Administrative Agent for any
portion of such losses, claims, damages, liabilities and related expenses
resulting from the gross negligence or willful misconduct of the Administrative
Agent or any of its directors, officers, employees, or agents.

 

Each of the Lenders and each of the Fronting Banks acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any Fronting Bank and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each of the Lenders and each Fronting Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or any Fronting Bank and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.02 Other Agents. Each of the Lenders, each of the Fronting Banks and
each of the Borrowers acknowledges (A) that each of the Lead Arrangers, the
Joint Book Runners, the Syndication Agent and the Co-Documentation Agents, in
their capacity as, respectively, Lead Arranger, Joint Book Runner, Syndication
Agent and the Co-Documentation Agent, do not have any responsibility or
liability hereunder, and (B) that the titles “Lead Arranger,” “Joint Book
Runner,” “Syndication Agent” and “Co-Documentation Agent” are purely honorary in
nature.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01 Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy to the address specified below, or such other address
as such party shall hereafter have specified by written notice to the
Administrative Agent and the Borrowers:

 

(a) if to a Borrower by hand or courier service, to such Borrower at 33663
Weyerhaeuser Way South, Federal Way, Washington, or by facsimile to (253)
924-3543, in each case to the Attention of Vice President and Treasurer with a
copy to Secretary;

 

62



--------------------------------------------------------------------------------

(b) if to the Administrative Agent or a Lender, to it at its address (or
telecopy number) set forth in Schedule 9.01 or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

 

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Fronting Banks and shall survive the making of the
Loans and the issuance of the Letters of Credit, regardless of any investigation
made by the Lenders or the Fronting Banks or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any Fee or any L/C Disbursement or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments and all Letters of Credit hereunder have not been terminated.

 

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender and the Initial Fronting Bank and
thereafter shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent, each Lender, each Fronting Bank and their respective
successors and assigns, except that, other than as provided in Section 6.01(c)
and Section 6.02(d), neither Borrower shall have the right to assign or delegate
its rights or obligations hereunder or any interest herein without the prior
consent of all the Lenders and the Fronting Banks.

 

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than as
provided in Section 6.01(c) and Section 6.02(d), neither Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by a
Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it and its interests in, rights to
payment under and obligations with respect to the Letters of Credit issued at
such time); provided that (i) except in the case of an

 

63



--------------------------------------------------------------------------------

assignment to a Lender or a Lender Affiliate, each of the Borrowers must give
their prior written consent to such assignment (which consents shall not be
unreasonably withheld or delayed), (ii) each of the Fronting Banks and the
Administrative Agent must give their prior written consent to such assignment
(which consents shall not be unreasonably withheld or delayed), (iii) except in
the case of an assignment to a Lender or a Lender Affiliate or an assignment of
the entire remaining amount of the assigning Lender’s Commitment, the amount of
the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrowers and the Administrative Agent otherwise
consent, (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (v) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, and (vi) the assignee, if it shall not
be a Lender prior to such assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire; and provided further that any consent of a
Borrower otherwise required under this paragraph shall not be required if a
Default or Event of Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.11, 2.13, 2.17 and 9.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, if any, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

64



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of the Borrowers, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment, the Loans owing to it and its interests in, rights to
payment under and obligations with respect to the Letters of Credit issued
hereunder); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.08(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.11, 2.13 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15 as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, any notes held by it pursuant to Section
2.05(e)) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, without notice to,
or consent of the Borrower or the Administrative Agent, and this Section 9.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h) Weyerhaeuser authorizes each Lender to disclose to any Participant or
assignee and any prospective Participant or assignee any and all financial
information in such Lender’s possession concerning Weyerhaeuser or any
Subsidiary of Weyerhaeuser which has been delivered to such Lender by a Borrower
pursuant to this Agreement or which has been delivered to such Lender by a
Borrower in connection with such Lender’s credit evaluation of a Borrower prior
to entering into this Agreement; provided that such Participant or assignee or
prospective Participant or assignee agrees to treat any such information which
is not public as confidential in accordance with the terms of the Agreement.

 

65



--------------------------------------------------------------------------------

Section 9.05 Expenses; Indemnity. (a) The Borrowers jointly and severally agree
to pay all reasonable out-of-pocket expenses incurred by the Administrative
Agent in connection with the preparation of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated) or incurred by the Administrative Agent, any
Lender or any Fronting Bank in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made and the Letters of Credit issued, including
the fees and disbursements of Shearman & Sterling LLP, special counsel for the
Administrative Agent, and, in connection with any such amendment, modification
or waiver made in connection with any such enforcement or protection, the fees
and disbursements of any other counsel for the Administrative Agent, any Lender
or any Fronting Bank. The Borrowers further agree jointly and severally that
they shall indemnify the Lenders and the Fronting Banks from and hold them
harmless against any documentary taxes, assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this
Agreement, any of the other Loan Documents or any Letters of Credit.

 

(b) Each Borrower will indemnify the Administrative Agent, each Lender, each
Fronting Bank and the directors, officers, employees and agents of each of the
foregoing (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees and expenses, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery by such Borrower of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated hereby and thereby, (ii) the use of the proceeds of
the Loans by such Borrower or of the Letters of Credit issued on behalf of
Weyerhaeuser or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from the gross negligence or willful misconduct
of such Indemnitee.

 

(c) It is understood and agreed that, to the extent not precluded by a conflict
of interest, each Indemnitee shall endeavor to work cooperatively with
Weyerhaeuser with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment. To the
extent reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by Weyerhaeuser may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approval of Weyerhaeuser (not to be unreasonably withheld).

 

(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans or L/C Disbursements, the termination of any Letters of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Lender or any Fronting Bank. All amounts due under
this Section 9.05 shall be payable on written demand therefor.

 

66



--------------------------------------------------------------------------------

Section 9.06 Right of Setoff. If any Event of Default shall have occurred and be
continuing, each Lender and each Fronting Bank is hereby authorized at any time
and from time to time, without notice to such Borrower (any such notice being
expressly waived by such Borrower), to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Fronting Bank or any of their respective Affiliates to or
for the credit or the account of such Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement and
any other Loan Documents held by such Lender or such Fronting Bank, irrespective
of whether or not such Lender or such Fronting Bank shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured. The rights of each Lender and each Fronting Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or such Fronting Bank may have.

 

Section 9.07 Applicable Law. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS HEREUNDER AND THEREUNDER OF THE PARTIES HERETO AND
THERETO (OTHER THAN AS RELATED TO LETTERS OF CREDIT) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Lender or any Fronting Bank in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Lenders and the Fronting Banks hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrowers in any case shall entitle the Borrowers to any
other or further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) change

 

67



--------------------------------------------------------------------------------

the principal amount of, or extend or advance the maturity of or any date for
the scheduled payment of any principal of or interest on, any Loan, or extend
the stated maturity of any Letter of Credit beyond the date that is five
Business Days prior to the first anniversary of the Revolver Termination Date or
waive or excuse any such scheduled payment or any part thereof, or decrease the
rate of interest on any Loan, without the prior written consent of each Lender
affected thereby, (ii) change the Commitment or decrease or extend any date for
the payment of the Facility Fees, Utilization Fees, Term-Out Premium or L/C
Participation Fees of any Lender without the prior written consent of such
Lender, or (iii) amend or modify the provisions of Section 2.14, the provisions
of Section 2.19, the provisions of this Section 9.08 or the definition of
“Termination Date” or “Required Lenders,” without prior written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08, and any
consent by any Lender pursuant to this Section 9.08 shall bind any person
subsequently acquiring a Loan from it.

 

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other Loan Document, or otherwise
contracted for, charged, received, taken or reserved by any Lender, shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable with respect to each Loan owing to
each Lender, together with all Charges payable to such Lender, shall be limited
to the Maximum Rate.

 

Section 9.10 Entire Agreement. This Agreement and the other Loan Documents and
the letter agreements referred to in Section 2.04(b) (with respect to the
payment of fees only) constitute the entire contract between the parties
relative to the subject matter hereof. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

68



--------------------------------------------------------------------------------

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03.

 

Section 9.14 Headings. The cover page, the Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

 

Section 9.15 Jurisdiction; Consent to Service of Process. (a) Each of the
Borrowers hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender, the Administrative Agent or any Fronting Bank may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against either Borrower or its properties in the courts of any
jurisdiction.

 

(b) Each of the Borrowers hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court located in New York City. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c) Each of the Borrowers hereby irrevocably designates, appoints and empowers
CT Corporation System, Inc. presently located at 111 Eighth Avenue, New York,
New York 10011, as its designee, appointee and attorney-in-fact to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and attorney-in-fact shall cease to be available to act as such, each
Borrower agrees to designate a new designee, appointee and

 

69



--------------------------------------------------------------------------------

attorney-in-fact in New York City on the terms and for purposes of this
provision satisfactory to the Administrative Agent. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 9.16 Domicile of Loans. Each Lender may transfer and carry its Loans at,
to or for the account of any office, subsidiary or Affiliate of such Lender.

 

Section 9.17 Restricted and Unrestricted Subsidiaries. (a) Set forth on Schedule
3.08 Part I is a list of all of the Restricted Subsidiaries and Unrestricted
Subsidiaries of Weyerhaeuser as of the Closing Date.

 

(b) Set forth on Schedule 3.08 Part II is a list of all of the Restricted
Subsidiaries and Unrestricted Subsidiaries of WRECO as of the Closing Date.

 

(c) After the Closing Date, a Financial Officer of Weyerhaeuser may, provided
that no Default or Event of Default has occurred and is continuing, designate a
Restricted Subsidiary as an Unrestricted Subsidiary by notice sent to all of the
Lenders, provided that (i) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (ii) any such designation shall be effective not less than five
Business Days after written notice thereof shall have been provided to each
Lender; and (iii) upon such designation, Schedule 3.08 Part I shall be deemed to
be amended to reflect such designation. Any Person that becomes a Subsidiary (by
formation, acquisition, merger or otherwise) after the Closing Date shall
automatically be deemed to be a Restricted Subsidiary of Weyerhaeuser as of the
date it becomes a Subsidiary unless designated as an Unrestricted Subsidiary
pursuant to the terms hereof.

 

(d) After the Closing Date, a Financial Officer of Weyerhaeuser may, provided
that no Default or Event of Default has occurred and is continuing, designate an
Unrestricted Subsidiary as a Restricted Subsidiary by notice sent to all of the
Lenders, provided that (w) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (x) no such designation shall be effective unless immediately after
giving effect thereto Weyerhaeuser is in compliance with Sections 6.01(d) and
6.01(e); (y) any such designation shall be effective not less than five Business
Days after written notice thereof shall have been provided to each Lender; and
(z) upon such designation, Schedule 3.08 Part I shall be deemed to be amended to
reflect such designation.

 

(e) After the Closing Date, any Subsidiary of WRECO (i) which is organized and
existing under the laws of the United States or any state of the United States,
Puerto Rico or the Dominion of Canada or any province thereof and (ii) of which
substantially all of the physical properties are located, and substantially all
of the business is carried on, in the United States of America, Puerto Rico or
Canada may, provided that no Default or Event of Default has occurred and is
continuing, be designated as a Restricted Subsidiary by WRECO, subject to the
limitations described in Subsection 9.17(f) below. Any Person that becomes a
Subsidiary of WRECO (by formation, acquisition, merger or otherwise) after the
Closing Date shall automatically be deemed to be an Unrestricted Subsidiary of
WRECO as of the date it becomes a Subsidiary unless designated as a Restricted
Subsidiary pursuant to the terms hereof.

 

70



--------------------------------------------------------------------------------

(f) After the Closing Date, Weyerhaeuser may, provided that no Default or Event
of Default has occurred and is continuing, cause a Financial Officer of WRECO to
designate an Unrestricted Subsidiary as a Restricted Subsidiary by notice sent
to all of the Lenders, provided that (v) such Subsidiary satisfies the
requirements of Subsection 9.17(e) above; (w) no such designation shall be
effective unless immediately after giving effect thereto there would exist no
Default or Event of Default; (x) WRECO could incur at least $1 of additional
Senior Debt under Subsection 6.02(b); (y) any such designation shall be
effective not less than five Business Days after written notice thereof shall
have been provided to each Lender; and (z) upon such designation, Schedule 3.08
Part II shall be deemed to be amended to reflect such designation.

 

(g) After the Closing Date, Weyerhaeuser may, provided that no Default or Event
of Default has occurred and is continuing, cause a Financial Officer of WRECO to
designate a Restricted Subsidiary as an Unrestricted Subsidiary by notice sent
to all of the Lenders, provided that (v) no such designation shall be effective
unless immediately after giving effect thereto there would exist no Default or
Event of Default; (w) WRECO could incur at least $1 of additional Senior Debt
under Subsection 6.02(b); (x) the aggregate amount of Real Estate Assets owned
by all Subsidiaries of WRECO, determined on a consolidated basis, which have
been or are to be, as the case may be, designated as Unrestricted Subsidiaries
during the 365 consecutive days ending on and including the effective date of
such proposed designation, shall not exceed 15% of the aggregate amount of Real
Estate Assets owned by WRECO and its Restricted Subsidiaries as of the beginning
of such 365 day period; (y) any such designation shall be effective not less
than five Business Days after written notice thereof shall have been provided to
each Lender; and (z) upon such designation, Schedule 3.08 Part II shall be
deemed to be amended to reflect such designation.

 

Section 9.18 USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.

 

[Signatures follow.]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Initial
Fronting Bank, the Syndication Agent, the Co-Documentation Agents and the
Lenders have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

 

WEYERHAEUSER COMPANY, as Borrower

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

WEYERHAEUSER REAL ESTATE COMPANY,

as Borrower

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

individually and as Initial Fronting Bank and

Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

2



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

individually and as Syndication Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

3



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD., SEATTLE BRANCH, individually and as

Co-Documentation Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

4



--------------------------------------------------------------------------------

DEUTSCHE BANC SECURITIES INC.,

as Co-Documentation Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

5



--------------------------------------------------------------------------------

LENDERS

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Lender

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF REVOLVING BORROWING REQUEST

 

JPMorgan Chase Bank, as Administrative Agent for

the Lenders referred to below,

270 Park Avenue

New York, New York 10017

 

[Date]

 

Attention: [                    ]

 

Ladies and Gentlemen:

 

The undersigned, [Weyerhaeuser Company][Weyerhaeuser Real Estate Company] (the
“Borrower”), refers to the Third Amended and Restated 364-Day Revolving Credit
Facility Agreement dated as of March 23, 2004 (as it may hereafter be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
the Borrowers, the lenders party thereto from time to time, JPMorgan Chase Bank,
as Administrative Agent and Initial Fronting Bank, Morgan Stanley Senior
Funding, Inc., as Syndication Agent, and The Bank of Tokyo-Mitsubishi, Ltd. and
Deutsche Bank Securities Inc., as Co-Documentation Agents. Capitalized terms
used herein and not otherwise defined herein shall have the meanings given such
terms in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.02(e) of the Credit Agreement that it requests a Revolving Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Borrowing is requested to be made:

 

(A)

   Date of Borrowing           (which is a Business Day)   

--------------------------------------------------------------------------------

(B)

   Principal Amount of Borrowing1   

--------------------------------------------------------------------------------

(C)

   Interest rate basis2   

--------------------------------------------------------------------------------

(D)

   Interest Period and the last day thereof3   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1 Not less than $25,000,000 and in integral multiples of $1,000,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Commitments) or greater than the Total Commitment then available.

2 Eurodollar Loan or Base Rate Loan.

3 Which shall be subject to the definition of “Interest Period” and end not
later than the then existing Termination Date

 

A-1



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Revolving Loans offered by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Sections 4.01(b) and (c)
of the Credit Agreement have been satisfied.

 

Very truly yours,

[WEYERHAEUSER COMPANY],

as Borrower,

[WEYERHAEUSER REAL ESTATE COMPANY],

as Borrower

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

 

[Responsible Officer]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

JPMorgan Chase Bank

Loan and Agency Services

1111 Fanin, Floor 10

Houston, TX 77002

Tel: 713-750-3550

Fax: 713-750-2932

 

WEYERHAEUSER COMPANY

 

Please accurately complete the following information and return via FAX or
e-mail to the attention of Vaughan Nguyen at JPMorgan Chase Bank as soon as
possible.

 

TEL Number: 713-750-3550            FAX Number: 713-750-2932            E-mail:
vaughan,d,nguyen@jpmorgan.com

 

LEGAL NAME OF YOUR INSTITUTION TO APPEAR IN DOCUMENTATION:

 

____________________________________________________________________________________________________________

 

NUMBER OF LINES NEEDED FOR SIGNATURE PAGE:
__________________________________________________________

 

GENERAL INFORMATION - DOMESTIC LENDING OFFICE:

 

Institution Name:

    

Street Address:

    

City, State, Zip Code:

    

 

GENERAL INFORMATION - EURODOLLAR LENDING OFFICE:

 

Institution Name:

    

Street Address:

    

City, State, Zip Code:

    

 

CONTACTS/NOTIFICATION METHOD:

 

CREDIT CONTACTS:

 

Primary Contact:     

Street Address:

    

City, State, Zip Code:

     Phone Number:      FAX Number:      E-mail Address:     

 

Backup Contact:     

Street Address:

    

City, State, Zip Code:

     Phone Number:      FAX Number:      E-mail Address:     

 

B-1



--------------------------------------------------------------------------------

TAX WITHHOLDING:

 

Non Resident Alien              Y              N

 

If yes:

 

•   What is the country of incorporation or organization?
                                                                     

 

•   Tax Form W-8BEN or W-8ECI should be enclosed as per the Tax Section of the
referenced Credit Agreement. Failure to properly complete and return the
applicable form will subject your institution to withholding tax.

 

If no:

 

•   Please submit Tax Form W-9

 

Lender’s Tax Identification Number:                                         
                            

 

CONTACTS/NOTIFICATION METHOD:

 

ADMINISTRATIVE CONTACTS - BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.

 

Contact Name:  

 

--------------------------------------------------------------------------------

Street Address:  

 

--------------------------------------------------------------------------------

City, State, Zip Code:  

 

--------------------------------------------------------------------------------

Phone Number:  

 

--------------------------------------------------------------------------------

FAX Number:  

 

--------------------------------------------------------------------------------

E-mail Address:  

 

--------------------------------------------------------------------------------

 

BID LOAN NOTIFICATION: (if applicable)

 

Contact Name:  

 

--------------------------------------------------------------------------------

Street Address:  

 

--------------------------------------------------------------------------------

City, State, Zip Code:  

 

--------------------------------------------------------------------------------

Phone Number:  

 

--------------------------------------------------------------------------------

FAX Number:  

 

--------------------------------------------------------------------------------

E-mail Address:  

 

--------------------------------------------------------------------------------

 

PAYMENT INSTRUCTIONS:

 

Name of Bank where funds are to be transferred:  

 

--------------------------------------------------------------------------------

Routing Transit/ABA number of Bank where funds are to be transferred:  

 

--------------------------------------------------------------------------------

Name of Account: (if applicable)  

 

--------------------------------------------------------------------------------

Account Number:  

 

--------------------------------------------------------------------------------

Additional Information:  

 

--------------------------------------------------------------------------------

 

MAILINGS

 

Please specify who should receive financial information:

 

Contact Name:  

 

--------------------------------------------------------------------------------

Street Address:  

 

--------------------------------------------------------------------------------

City, State, Zip Code:  

 

--------------------------------------------------------------------------------

 

It is very important that all of the above information is accurately filled in
and returned promptly. If you have any questions, please call Vaughan Nguyen at
Loan & Agency Services at 713-750-3550.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Third Amended and Restated 364-Day Revolving Credit
Facility Agreement dated as of March 23, 2004 (the “Credit Agreement”), among
Weyerhaeuser Company, a Washington corporation (“Weyerhaeuser”), Weyerhaeuser
Real Estate Company (“WRECO,” together with Weyerhaeuser, the “Borrowers” and
each, individually, a “Borrower”), the lenders party thereto from time to time
(the “Lenders”), JPMorgan Chase Bank, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and as initial fronting bank,
Morgan Stanley Senior Funding, Inc., as syndication agent, and The Bank of
Tokyo-Mitsubishi, Ltd. and Deutsche Bank Securities Inc., as co-documentation
agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

 

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on the Schedule attached hereto,
the interests set forth on the Schedule attached hereto (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the Schedule attached
hereto in the Commitment of the Assignor on the Effective Date and the Loans
owing to the Assignor which are outstanding on the Effective Date, together with
unpaid interest accrued on the assigned Loans to the Effective Date and the
amount, if any, set forth on the Schedule attached hereto of the Fees accrued to
the Effective Date for the account of the Assignor. Each of the Assignor and the
Assignee hereby agrees to be bound by Section 9.04 of the Credit Agreement, a
copy of which has been received by each such party and the Assignor represents
and warrants that it is the legal and beneficial owner of the interest being
assigned and that such interest is free and clear of any lien or adverse claim.
From and after the Effective Date, (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the
interest assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, the forms specified in Section 2.17(f) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form of Exhibit B to the Credit Agreement and (iii) a processing and
recordation fee of $3,500.

 

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:  

 

--------------------------------------------------------------------------------

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C

 

The terms set forth above and on the Schedule attached hereto are hereby agreed
to:  

Accepted:

                                                                             ,
as Assignor,

  JPMORGAN CHASE BANK, as Administrative Agent and Initial Fronting Bank

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

     

Name:

   

Title:

     

Title:

   

                                                                             ,
as Assignee,

 

[ADDITIONAL FRONTING BANKS]

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

     

Name:

   

Title:

     

Title:

            [WEYERHAEUSER COMPANY], as Borrower1        

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Title:

            [WEYERHAEUSER REAL ESTATE COMPANY], as Borrower1        

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Title:

   

--------------------------------------------------------------------------------

1 To be completed only if consents are required under Section 9.04.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C

Schedule to Assignment and Acceptance

 

Legal Name of Assignor:   

 

--------------------------------------------------------------------------------

Legal Name of Assignee:   

 

--------------------------------------------------------------------------------

Assignee’s Address for Notices:   

 

--------------------------------------------------------------------------------

Effective Date of Assignment (may not be fewer than 5 Business Days after the
Date of Assignment, unless waived by the Administrative Agent):   

 

--------------------------------------------------------------------------------

 

Facility

--------------------------------------------------------------------------------

   Principal Amount Assigned


--------------------------------------------------------------------------------

  

Percentage Assigned of

Commitment thereunder (set

forth, to at least 8 decimals) as

a percentage of the aggregate
Commitments of all Lenders
thereunder

--------------------------------------------------------------------------------

Loans:

   $                             %

Commitments:

   $      %

Fees Assigned (if any):

   $      %

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D-1

 

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS FOR WEYERHAEUSER

 

This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the Third Amended and Restated 364-Day Revolving Credit Facility
Agreement dated as of March 23, 2004 by and among Weyerhaeuser Company,
Weyerhaeuser Real Estate Company, the Lenders party thereto from time to time,
JPMorgan Chase Bank, as administrative agent for the Lenders and as initial
fronting bank, Morgan Stanley Senior Funding, Inc., as syndication agent, and
The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Bank Securities Inc., as
co-documentation agents (the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings given them in the Credit Agreement),
fairly present the financial position and results of operations of Weyerhaeuser
Company and its consolidated Subsidiaries as of                     , 200   and
for the period then ended on a consolidated basis in accordance with GAAP
consistently applied except as noted therein.

 

Dated:                     , 200  

 

WEYERHAEUSER COMPANY

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

 

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS FOR WRECO

 

This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the Third Amended and Restated 364-Day Revolving Credit Facility
Agreement dated as of March 23, 2004 by and among Weyerhaeuser Company,
Weyerhaeuser Real Estate Company, the Lenders party thereto from time to time,
JPMorgan Chase Bank, as administrative agent for the Lenders and as initial
fronting bank, Morgan Stanley Senior Funding, Inc., as syndication agent, and
The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Bank Securities Inc., as
co-documentation agents (the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings given them in the Credit Agreement),
fairly present the financial position and results of operations of Weyerhaeuser
Real Estate Company and its consolidated Subsidiaries as of
                    , 200   and for the period then ended on a consolidated
basis in accordance with GAAP consistently applied except as noted therein.

 

Dated:                     , 200  

 

WEYERHAEUSER REAL ESTATE COMPANY

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

 

FORM OF COMPLIANCE CERTIFICATE FOR WEYERHAEUSER

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(i) We are the duly elected                      and                      of
Weyerhaeuser Company, a Washington corporation (“Weyerhaeuser”);

 

(ii) We have reviewed the terms of the Third Amended and Restated 364-Day
Revolving Credit Facility Agreement dated as of March 23, 2004, by and among
Weyerhaeuser, WRECO, the Lenders party thereto from time to time, JPMorgan Chase
Bank, as administrative agent for the Lenders and as initial fronting bank,
Morgan Stanley Senior Funding, Inc., as syndication agent, and The Bank of
Tokyo-Mitsubishi, Ltd. and Deutsche Bank Securities Inc., as co-documentation
agents (the “Credit Agreement”; capitalized terms used herein without definition
shall have the meanings given them in the Credit Agreement), and we have made,
or have caused to be made under our supervision, a detailed review of the
transactions and conditions of Weyerhaeuser and its Subsidiaries during the
accounting period covered by the attached financial statements; and

 

(iii) [No Event of Default or Default has occurred.] [An Event of Default or
Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]

 

Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:

 

___________________________________________________________________________________________________________

 

___________________________________________________________________________________________________________

 

___________________________________________________________________________________________________________

 

___________________________________________________________________________________________________________

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this
             day of                     , 200   pursuant to Subsection 5.04(c)
of the Credit Agreement.

 

Dated:                     , 200  

 

WEYERHAEUSER COMPANY

   

By

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

By

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

D-3-1



--------------------------------------------------------------------------------

ATTACHMENT NO. 1 TO

COMPLIANCE CERTIFICATE FOR WEYERHAEUSER

 

WEYERHAEUSER COMPANY AND RESTRICTED SUBSIDIARIES

 

COMPLIANCE WITH COVENANTS

AS OF                     , 200  

($000’s Omitted Except Ratio Amounts)

 

Section 6.01(d) - Debt Ratio as of                 , 200  

 

1. Total Funded Indebtedness:

 

  a. Short Term Indebtedness (inclusive of Notes Payable and Commercial Paper)

  b. Current Maturities of Long Term Indebtedness and Capital Lease Obligations

  c. Long Term Indebtedness:

  (1) Senior Long Term Indebtedness

  (2) Capital Lease Obligations

  (3) Subordinated Indebtedness

Total Long Term Indebtedness (1+2+3)

  d. Indebtedness of Unrestricted Subsidiaries

  e. Indebtedness of WRECO and its consolidated Subsidiaries

 

Total Funded Indebtedness (a+b+c-d-e)

 

2. Total Adjusted Shareholders’ Interest:

 

  f. Preferred, Preference and Common Shares

  g. Other Capital and Retained Earnings

(plus or minus)

  h. Treasury Stock

  i. Investments in Unrestricted Subsidiaries

  j. Investments by Weyerhaeuser and its consolidated Subsidiaries in WRECO and
its consolidated Subsidiaries

 

Total Adjusted Shareholders’ Interest (f+g-h-i-j)

 

3. Total Capitalization (1+2)

 

4. Actual Debt Ratio (1/3)

 

Required Debt Ratio

  

[69% if on or after the Closing Date.]

    

[65% if on or after June 30, 2005.]

 

Section 6.01(e) – Net Worth as of                 , 200  

 

Total Adjusted Shareholders’ Interest (See item 2 above)

 

Required Total Adjusted Shareholders’ Interest $[            ]

 

D-3-2



--------------------------------------------------------------------------------

EXHIBIT D-4

 

FORM OF COMPLIANCE CERTIFICATE FOR WRECO

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(i) We are the duly elected                      and                      of
Weyerhaeuser Real Estate Company, a Washington corporation (“WRECO”);

 

(i) We have reviewed the terms of the Third Amended and Restated 364-Day
Revolving Credit Facility Agreement dated as of March 23, 2004, by and among
Weyerhaeuser, WRECO, the Lenders party thereto from time to time, JPMorgan Chase
Bank, as administrative agent for the Lenders and as initial fronting bank,
Morgan Stanley Senior Funding, Inc., as syndication agent, and The Bank of
Tokyo-Mitsubishi, Ltd. and Deutsche Bank Securities Inc., as co-documentation
agents (the “Credit Agreement”; capitalized terms used herein without definition
shall have the meanings given them in the Credit Agreement), and we have made,
or have caused to be made under our supervision, a detailed review of the
transactions and conditions of WRECO and its Subsidiaries during the accounting
period covered by the attached financial statements; and

 

(ii) [No Event of Default or Default has occurred.] [An Event of Default or
Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]

 

Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

D-4-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this      day of
                    , 200   pursuant to Subsection 5.04(c) of the Credit
Agreement.

 

Dated:                     , 200  

 

WEYERHAEUSER REAL ESTATE COMPANY

   

By

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

By

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

 

D-4-2



--------------------------------------------------------------------------------

ATTACHMENT NO. 1 TO

COMPLIANCE CERTIFICATE FOR WEYERHAEUSER REAL ESTATE COMPANY

 

WEYERHAEUSER REAL ESTATE COMPANY AND RESTRICTED SUBSIDIARIES

 

COMPLIANCE WITH COVENANTS

AS OF                    , 200  

($000’s Omitted)

 

Section 6.02(a) - Capital Base as of                     

 

1.      Adjusted Net Worth:

       

a.      Capital Stock (less treasury stock)

 

___________          

   

b.      Surplus and Retained Earnings

 

___________

   

c.      Intangible Assets

 

___________

   

d.      Minority Interests

 

___________

   

e.      Investments in Unrestricted Subsidiaries

 

___________

   

f.       Investments in joint ventures, partnerships, etc.

 

Adjusted Net Worth (a+b-c-d-e-f)

 

___________

   

2.      WRECO/Weyerhaeuser Subordinated Debt:

       

a.      Subordinated Promissory Notes issued to Weyerhaeuser Company

      ________

3.      Capital Base (1 + the lesser of 1 and 2)

        Required Capital Base       $100,000        

--------------------------------------------------------------------------------

 

D-4-3



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF SUBORDINATED DEBT

 

WEYERHAEUSER REAL ESTATE COMPANY

 

Subordinated Promissory Note

 

$                     ,         

 

FOR VALUE RECEIVED, the undersigned, WEYERHAEUSER REAL ESTATE COMPANY, a
Washington corporation (the “Company”), promises to pay to WEYERHAEUSER COMPANY,
on                     ,         , at the office of the Company in Federal Way,
Washington, the principal sum of                              ($             )
and to pay interest on the unpaid balance of such principal sum at said office
at the rate of              percent (    %) per annum from the date hereof,
payable monthly on the last day of each month in each year, until said principal
sum is fully paid.

 

This Note is one of a series of Subordinated Promissory Notes of the Company,
all of which are identical except as to date, amount and maturity date, from
time to time issued and sold by the Company to Weyerhaeuser Company; this Note
and said subordinated Promissory Notes are hereinafter sometimes collectively
referred to as “Subordinated Notes”.

 

Subject to the following provisions hereof, this Note may be prepaid at any time
by the Company without premium.

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note and all other Subordinated Notes shall be subordinate and
junior in right of payment, to the extent and in the manner hereinafter set
forth, to all other indebtedness of the Company for money borrowed (including,
without limiting the generality of the foregoing, (i) its Medium-Term Notes,
Series A (the “Series A Medium-Term Notes”), issued and to be issued from time
to time under the Agency Agreement dated as of May 29, 1992 between the Company,
Weyerhaeuser Company and Morgan Guaranty Trust Company of New York, (ii) its
Medium-Term Notes, Series B (the “Series B Medium-Term Notes”), issued and to be
issued from time to time under the Agency Agreement dated as of October 29, 1992
between the Company, Weyerhaeuser Company and Morgan Guaranty Trust Company of
New York, (iii) its Medium-Term Notes, Series C (the “Series C Medium-Term
Notes”), issued and to be issued from time to time under the Agency Agreement
dated as of October 13, 1993 between the Company, Weyerhaeuser Company and
Morgan Guaranty Trust Company of New York), (iv) its Medium-Term Notes, Series D
(the Series D Medium-Term Notes) issued and to be issued from time to time under
the Agency Agreement dated as of April 24, 2001, between the Company,
Weyerhaeuser Company, and the Chase Manhattan Bank, (v) its Loan Agreement dated
November 1, 1996 among the Company, the Banks named therein and the Sumitomo
Bank, New York Branch as Agent (the “Loan Agreement”), and (vi) all indebtedness
and other amounts owing pursuant to the Third Amended and Restated 364-Day
Revolving Credit Facility Agreement dated as of March 23, 2004 (as it may be
amended, modified, extended or restated

 

E-1



--------------------------------------------------------------------------------

from time to time, the “364-Day Credit Agreement”), among the Company,
Weyerhaeuser Company, JPMorgan Chase Bank and the lenders referred to therein,
all such indebtedness to which this Note is subordinate and junior being
hereinafter referred to as “Prior Debt” and the governing loan documents being
hereinafter referred to as the “Prior Debt Instruments”), as follows:

 

(i) In the event of any distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of the Company, or the proceeds thereof, to creditors of
the Company or upon any indebtedness of the Company occurring by reason of
liquidation, dissolution or other winding up of the Company or by reason of any
execution, sale, receivership, insolvency or bankruptcy proceedings or other
proceedings for the reorganization or readjustment of the Company or its debts
or properties, then in any such event such Prior Debt shall be preferred in
payment over the Subordinated Notes and such Prior Debt shall be first paid and
satisfied in full, in accordance with the order of priority of payment
established by any applicable provisions thereof and by any instruments
whereunder any Prior Debt is issued, before any payment or distribution of any
kind or character, whether in cash, property or securities (other than in
securities the payment of which is subordinated to said Prior Debt to the same
extent as herein provided), shall be made on or in respect of principal or
interest of the Subordinated Notes; and in any such event any such payment,
dividend or distribution (other than in securities the payment of which is also
subordinated as aforesaid) which shall be made upon or in respect thereof shall
be paid over to the holders of such Prior Debt, pro rata, for application on
such Prior Debt in accordance with the order of priority of payment established
by any applicable provisions thereof and by any instrument whereunder any Prior
Debt is issued, until said Prior Debt has been fully paid.

 

(ii) Without limiting the foregoing, during the continuance of any default in
payment of principal, sinking fund, interest or premium, if any, on any Prior
Debt, no payment of principal or interest shall be made on or with respect to
the indebtedness evidenced by any Subordinated Note, or any renewals or
extensions thereof, and the holder or holders of any Subordinated Notes shall
not be entitled to receive or retain any such payment made during the
continuance of any such default.

 

(iii) Also without limiting the foregoing, the Company shall not make, and the
holder or holders of any Subordinated Notes shall not be entitled to receive or
retain, any payment of principal or interest on the Subordinated Notes (whether
such payment is made directly or indirectly through the redemption, purchase or
other acquisition of Subordinated Notes by or for the benefit of the Company),
if at the time of any such payment and after giving effect thereto, an Event of
Default (as that term is defined in any of the Prior Debt Instruments), is then
continuing, or if any event has occurred which, with the lapse of time or the
giving of notice, or both, will become such an Event of Default under any of the
Prior Debt Instruments.

 

(iv) No right of any present or future holder of any Prior Debt to enforce
subordination as herein provided for shall at any time be breached or impaired
by any failure to act on the part of the Company or by any noncompliance by the
Company with the terms, provisions and covenants hereof or of said Prior Debt,
regardless of any knowledge thereof that any holder of Prior Debt may have or be
otherwise charged with.

 

E-2



--------------------------------------------------------------------------------

Without limiting the foregoing the holder or holders of said Prior Debt may
receive and hold collateral for the payment of such Prior Debt, may make
substitutions and releases of collateral or any part thereof, whether or not
such holder or holders receive any consideration therefor; may grant renewals or
extensions of time for the payment of installments of said Prior Debt or any
part thereof, and take renewal notes or other instruments to evidence the same;
and no action or non-action taken or omitted to be taken in respect of the
foregoing matters or any of them by any holder or holders of Prior Debt at any
time or from time to time shall invalidate or impair the subordination herein
provided for.

 

WEYERHAEUSER REAL ESTATE COMPANY

By

 

 

--------------------------------------------------------------------------------

   

Its Treasurer

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF PROMISSORY NOTE

 

New York, New York

 

[                    ,             ]

 

FOR VALUE RECEIVED, [WEYERHAEUSER COMPANY, a Washington corporation]
[WEYERHAEUSER REAL ESTATE COMPANY, a Washington corporation] (the “Borrower”),
hereby promises to pay to the order of [                                ] (the
“Lender”), at the office of JPMorgan Chase Bank (the “Agent”), at 270 Park
Avenue, New York, New York 10017 on the Termination Date as defined in the Third
Amended and Restated 364-Day Revolving Credit Facility Agreement dated as of
March 23, 2004 (as it may hereafter be amended, modified, extended or restated
from time to time, the “Credit Agreement”), among the Borrower, [Weyerhaeuser
Company, a Washington corporation] [Weyerhaeuser Real Estate Company, a
Washington corporation], the Lenders, the Swing Line Bank and the Fronting Banks
named therein, JPMorgan Chase Bank, as Administrative Agent, Morgan Stanley
Senior Funding, Inc., as syndication agent and The Bank of Tokyo-Mitsubishi,
Ltd. and Deutsche Bank Securities Inc., as co-documentation agents, the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, in lawful money of the United States
of America in same day funds, and to pay interest from the date hereof on the
principal amount hereof from time to time outstanding, in like funds, at said
office, at a rate or rates per annum and payable on such dates as determined
pursuant to the Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal of
its borrowings and, to the extent permitted by law, overdue interest from their
due dates at a rate or rates determined as set forth in the Credit Agreement.

 

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that any failure of the holder hereof to make such a notation
or any error in such notation shall not in any manner affect the obligation of
the Borrower to make payments of principal and interest with respect to the
Borrower’s borrowings in accordance with the terms of this Note and the Credit
Agreement.

 

This Note is one of the promissory notes referred to in the Credit Agreement
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for mandatory and, in
certain

 

F-1



--------------------------------------------------------------------------------

circumstances, optional prepayment of the principal hereof prior to the maturity
thereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

[WEYERHAEUSER COMPANY]

[WEYERHAEUSER REAL ESTATE COMPANY]

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

F-2



--------------------------------------------------------------------------------

Loans and Payments

 

Amount

and Type

of Loan

--------------------------------------------------------------------------------

 

Interest

Period

--------------------------------------------------------------------------------

 

Principal

--------------------------------------------------------------------------------

  

Unpaid

Interest

--------------------------------------------------------------------------------

  

Name of

Principal

Balance

of Note

--------------------------------------------------------------------------------

  

Person

Making

Notation

--------------------------------------------------------------------------------

 

F-3



--------------------------------------------------------------------------------

Schedule 2.01

 

COMMITMENTS OF THE LENDERS

 

Institution

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

 

JPMorgan Chase Bank

   $ [                     ]

Morgan Stanley Senior Funding, Inc.

   $ [                     ]

The Bank of Tokyo-Mitsubishi, Ltd., Seattle Branch

   $ [                     ]

Deutsche Bank AG New York Branch

   $ [                     ]     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Commitments

   $ 1,200,000,000  



--------------------------------------------------------------------------------

Schedule 3.08 Part I

 

WEYERHAEUSER COMPANY AND SUBSIDIARIES

 

Name

--------------------------------------------------------------------------------

   State or
Country of
Incorporation


--------------------------------------------------------------------------------

   Percentage
Ownership of
Immediate
Parent


--------------------------------------------------------------------------------

Columbia & Cowlitz Railway Company

   Washington    100

DeQueen & Eastern Railroad Company

   Arkansas    100

Fisher Lumber Company

   California    100

Golden Triangle Railroad

   Mississippi    100

Gryphon Asset Management, Inc.

   Delaware    100

Gryphon Investments of Nevada, Inc.

   Nevada    100

Jasmine Forests, LLC

   Delaware    100

Jewel Forests, LLC

         

Mississippi & Skuna Valley Railroad Company

   Mississippi    100

Norpac ResourcesLLC

   Delaware    100

Oregon Timber Company

   Oregon    100

Weyerhaeuser Global Finance Company

   Oregon    100

Texas, Oklahoma & Eastern Railroad Company

   Oklahoma    100

ver Bes’ Insurance Company

   Vermont    100

Westwood Shipping Lines, Inc.

   Washington    100

Weyerhaeuser de Mexico, S.A. de C.V.

   Mexico    100

Weyerhaeuser

         

Forestlands International, Inc.

   Washington    100

Weyerhaeuser International, Inc.

   Washington    100

Southern Cone Timber Investors Holding Company, LLC

   Delaware    100

Trus Joist SPRL

   Belgium    100

Weyerhaeuser Europe Holdings

   Ireland    100

Weyerhaeuser Europe Limited

   Ireland    100

Weyerhaeuser Sarasate Limited

   Ireland    100



--------------------------------------------------------------------------------

Weyerhaueser Holdings France SAS

   France    100

Weyerhaeuser Mediland SAS

   France    100

Weyerhaeuser Darbo SAS

   France    100

Weyerhaeuser Holdings Limited

   British Columbia    100

Weyerhaeuser Company Limited

   Canada    100

317298 Saskatchewan Ltd.

   Saskatchewan    100

Forest License A49782 Holdings Ltd.

   British Columbia    99

MacMillan Bloedel K.K.

   Japan    100

MacMillan Bloedel Pembroke Limited Partnership

   Ontario    100

MacMillan Guadiana, S.A. de C.V.

   Mexico    100

Mid-Island Reman Inc.

   British Columbia    100

Weyerhaeuser (Annacis) Limited

   British Columbia    100

Weyerhaeuser Australia Pty Ltd.

   Australia    100

Pine Solutions Australia Pty Limited

   Australia    100

K1 Holdings Pty Limited

   Australia    100

CCA Timbers (Vic) Pty Ltd.

   Australia    100

Hanaki Pty Ltd.

   Australia    100

Kaiyou Pty Ltd.

   Australia    100

Weyerhaeuser (Barbados) SRL

   Barbados    100

Marlborough Capital Corp. SRL

   Barbados    100

Weyerhaeuser (BVI) Ltd.

   British Virgin Islands    100

Weyerhaeuser New Zealand Holdings Inc.

   New Zealand    100

Nelson Forest Products Company

   New Zealand    100

Weyerhaeuser New Zealand Inc.

   New Zealand    100

Weyerhaeuser (Carlisle) Ltd.

   Barbados    100

Camarin Limited

   Barbados    100

Weyerhaeuser (Delta) Limited

   British Columbia    100

Weyerhaeuser (Imports) Pty Limited

   Australia    100

Weyerhaeuser (Ottawa) Limited

   British Columbia    100



--------------------------------------------------------------------------------

Weyerhaeuser Saskatchewan Ltd.

   Saskatchewan    100

Weyerhaeuser Services Limited

   British Columbia    100

Weyerhaeuser China, Ltd.

   Washington    100

Weyerhaeuser (Asia) Limited

   Hong Kong    100

Weyerhaeuser Japan Ltd.

   Japan    100

Weyerhaeuser Japan Ltd.

   Delaware    100

Weyerhaeuser Korea Ltd.

   Korea    100

Weyerhaeuser, Products Limited

   United Kingdom    100

Weyerhaeuser Taiwan Ltd.

   Delaware    100

Weyerhaeuser (Mexico) Inc.

   Washington    100

Weyerhaeuser Raw Materials, Inc.

   Delaware    100

Weyerhaeuser Real Estate Company*

   Washington    100

Midway Properties, Inc.*

   North Carolina    100

Pardee Homes *

   California    100

Marmont Realty Company*

   California    100

Pardee Homes of Nevada*

   Nevada    100

The Quadrant Corporation *

   Washington    100

South Jersey Assets, Inc.*

   New Jersey    100

Scarborough Constructors, Inc. *

   Florida    100

TMI, Inc. *

   Texas    100

Weyerhaeuser Real Estate Company of Nevada *

   Nevada    100

Weyerhaeuser Realty Investors, Inc. *

   Washington    100

Winchester Homes, Inc.*

   Delaware    100

Weyerhaeuser Real Estate Development Company

   Washington    100

Weyerhaeuser Sales Company

   Nevada    100

Weyerhaeuser USA LLC

   Delaware    100

American Cemwood Corporation

   Oregon    100

MB Administrative Services Inc.

   Delaware    100

WFS II LLC

   Delaware    100

Weyerhaeuser Financial Investments, Inc.

   Nevada    100

WFI Serving Company

   Nevada    100



--------------------------------------------------------------------------------

Weyerhaeuser Venture Company

   Nevada    100

Las Positas Land Co.

   California    100

WAMCO, Inc.

   Nevada    100

Willamette Mexican Holding Company

   Oregon    100

Wilton Connor LLC

   North Carolina    100

Wilton Connor Packaging International Limited

   Hong Kong    100

WY Carolina Holdings, LLC

   Delaware    100

WY Tennessee Holdings, LLC

   Delaware    100

--------------------------------------------------------------------------------

* Unrestricted Subsidiary



--------------------------------------------------------------------------------

Schedule 3.08 Part II

 

WEYERHAEUSER REAL ESTATE COMPANY AND SUBSIDIARIES

 

Name

--------------------------------------------------------------------------------

  

State or

Country of
Incorporation

--------------------------------------------------------------------------------

   Percentage
Ownership of
Immediate
Parent


--------------------------------------------------------------------------------

Weyerhaeuser Real Estate Company

   Washington    100

Midway Properties, Inc.

   North Carolina    100

Pardee Homes

   California    100

Marmont Realty Company

   California    100

Pardee Homes of Nevada

   Nevada    100

The Quadrant Corporation

   Washington    100

South Jersey Assets, Inc.

   New Jersey    100

Scarborough Constructors, Inc.

   Florida    100

TMI, Inc.

   Texas    100

Weyerhaeuser Real Estate Company of Nevada

   Nevada    100

Weyerhaeuser Realty Investors, Inc.

   Washington    100

Winchester Homes, Inc.

   Delaware    100



--------------------------------------------------------------------------------

Schedule 9.01

 

ADDRESSES FOR NOTICES TO THE BANK

 

Name of Bank

--------------------------------------------------------------------------------

 

Domestic and Eurodollar Lending Offices

--------------------------------------------------------------------------------

JPMorgan Chase Bank

 

JPMorgan Chase Bank

Loan and Agency Services

1111 Fannin, Floor 10,

Houston TX 77002

Attn: Mr. Vaughan Nguyen, Loan and

Agency Services

T: (713) 750-3550

F: (713) 750-2932

 

With copy to:

 

JPMorgan Chase Bank

560 Mission Street

San Francisco, CA 94105

Attn: Mr. William Rindfuss

T: (415) 315-8232

F: (415) 315-8586

Morgan Stanley Senior Funding, Inc.

 

Morgan Stanley Senior Funding, Inc.

1633 Broadway

New York, NY 10019

Attn: James Morgan

T: (212) 537-1470

F: (212) 537-1867/1866

 

With copy to:

 

Morgan Stanley Senior Funding, Inc.

750 7th Avenue

New York, NY 10019

Attn: David Morin

T: (212) 762-2621

F: (212) 507-3138

The Bank of Tokyo-Mitsubishi, Ltd., Seattle Branch

 

The Bank of Tokyo-Mitsubishi, Ltd.,

Seattle Branch

777 South Figueroa Street, Suite 600

Los Angeles, CA 90017

Attn: Nina Jeon/Ellen Yuson

T: (213) 488-3794/3796

F: (213) 613-1136



--------------------------------------------------------------------------------

Deutsche Bank Securities Inc.

 

Deutsche Bank Securities Inc.

31 West 52nd Street

New York, NY 10019

Attn: Mr. Oliver Schwarz

T: (212) 469-8610

F: (212) 469-2930

Deutsche Bank AG New York Branch

 

Deutsche Bank AG New York Branch

31 West 52nd Street

New York, NY 10019

Attn: Mr. Oliver Schwarz

T: (212) 469-8610

F: (212) 469-2930